Confidential portions of this exhibit have been omitted and filed separately with the Securities and Exchange Commission pursuant to a confidential treatment request. The redacted material has been marked at the appropriate places with three asterisks (***). PURCHASE AGREEMENT AND DEPOSIT RECEIPT This Agreement (“Agreement”) is made and entered into as of the 20th day of September, 2012 (“Effective Date”) by and between MI-1900 Treasures Investor LLC, a Delaware limited liability company (“Buyer”) and TOTB Miami, LLC, a Florida limited liability company ("Seller"). RECITALS A.Seller is the owner of that certain property located in North Bay Village, Miami-Dade County, Florida described as follows: (a) The residential condominium units (15 units) (together with all rights appurtenant thereto, including the use of the parking and any other spaces appurtenant thereto, and all improvements located therein (“Treasures II Property”) described in Exhibit “A” attached hereto and located in the Treasures On The Bay II, a Condominium (“Treasures II Condominium"), according to the Declaration of Condominium thereof, as recorded in Official Records Book 23946, at Page 4634 of the Public Records of Miami-Dade County, Florida (as the same may now or hereafter be amended, the “Treasures II Declaration”); (b) The residential condominium units (154 units) (together with all rights appurtenant thereto, including the use of the parking spaces and any other spaces appurtenant thereto, and all improvements located therein “Treasures III Property”) described in Exhibit “B” attached hereto and located in the Treasures On The Bay III, a Condominium (“Treasures III Condominium"), according to the Declaration of Condominium thereof, as recorded in Official Records Book 25577, at Page 2115 of the Public Records of Miami-Dade County, Florida (as the same may now or hereafter be amended, the “Treasures III Declaration”); (c) That certain residential apartment building (“Apartment Building "),containing 160 apartment units located on the real property described in Exhibit “C” attached hereto (together with all rights appurtenant thereto and all improvements located thereon, including the Apartment Building, the "Apartment Property"); (d) That certain undeveloped real property (“Unimproved Lots") described in Exhibit “D” attached hereto located in the vicinity of the Apartment Property, the Treasures II Condominium and the Treasures III Condominium. Seller acquired the Treasures II Property, the Treasures III Property, the Apartment Property and the Unimproved Lots (collectively, the “Real Property”), together with other property rights and interests hereinafter described, pursuant to that certain Certificate of Title issued by the Clerk of the Court of Miami-Dade County, Florida (“Certificate of Title”) on February 18, 2011 and recorded in Official Records Book 27594, at Page 2403 of the Public Records of Miami-Dade County, Florida, which Certificate of Title was issued in those certain foreclosure proceedings in Miami-Dade County, Florida under Case No:08–020115–CA–01 (“Foreclosure Proceedings"). MIA 182,706,175 B.The Treasures II Condominium, the real property included within the Treasures II Condominium, the Treasures III Condominium, the real property included within the Treasures III Condominium and the Apartment Property, together with other property not included in the sale contemplated by this Agreement, are subject to, and encumbered by that certain Declaration of Master Association Covenants, Easements and Restrictions for Treasures on the Bay recorded in Official Records Book 23946, at Page 4567 of the Public Records of Miami-Dade County, Florida ( “Master Declaration”). C.Seller desires to sell the Property (as defined below) to Buyer, and Buyer desires to purchase the Property from Seller. NOW, THEREFORE, for and in consideration of the sum of TEN AND NO/100 ($10.00) DOLLARS, the mutual promises and covenants herein contained, and other good and valuable consideration, the receipt and adequacy of which are hereby acknowledged, Seller and Buyer, intending to be legally bound, agree as follows: 1.RECITALS.The foregoing recitals are true and correct and incorporated herein by reference as if set forth at length. 2. PROPERTY.Subject to the terms and conditions of this Agreement, Buyer hereby agrees to purchase the Real Property from Seller, and Seller hereby agrees to sell the Real Property to Buyer, together with: (a) Seller’s right, title and interest in and to all rights, easements, licenses and privileges presently thereon or appertaining to the Real Property (“Appurtenant Rights”); (b) All right title and interest of Seller, if any, under or in connection with the Treasures II Condominium, the Treasures II Declaration, the Treasures III Condominium, the Treasures III Declaration, the Master Declaration, and/or the related not-for-profit associations under and/or in connection with such declarations and condominiums (“Developer Rights”); (c) Seller’s right, title and interest in and to the leases (“Tenant Leases”) for all any part of the Real Property; (d) Seller’s right, title and interest, if any, in and to all furniture, furnishings, fixtures, equipment and other tangible property owned by Seller, located on the Real Property and used or useful in connection therewith (“Personal Property”), including, without limitation, the personal property described in Exhibit “E” attached hereto; (e) Seller’s right, title and interest in and to all intangible personal property relating to the Real Property, Personal Property and the Leases (including governmental permits, licenses and approvals; warranties and guarantees; architectural drawings, plans and specifications, as-built drawings for the Property, advertising material and telephone numbers and, any development rights) (“General Intangible Personal Property”); (f) All right, title and interest of Seller, if any, in and to all intellectual property used or useful in connection with the use, ownership, marketing, development and operation of the Real Property, including use of the name "Treasures on the Bay” or any derivation thereof, and all websites, web links and URLs used or useful in connection with the Real Property (“Intellectual Property Rights”); MIA 182,706,175 (g) All right, title and interest of Seller under any and all maintenance, service, advertising and other similar contracts and agreements, if any, with respect to the ownership, use, development and operation of the Real Property and the Personal Property (collectively, the “Service Contracts”); but only to the extent assignable to Buyer and applicable to the period from and after the Closing (as hereinafter defined). (h) All other real and personal property acquired by Seller pursuant to the Certificate of Title ( “Other Foreclosed Property Rights”); and (i) All right, title and interest of Seller remaining in the Foreclosure Proceedings, including, but not limited to limited to, any reforeclosure rights thereunder but specifically excluding the Reserved Claims (as hereinafter defined ) which shall be and remain the sole property and right of Seller (“Foreclosure Rights”). The Real Property, together with the Appurtenant Rights, the Developer Rights, the Tenant Leases, the Personal Property, the General Intangible Personal Property, the Intellectual Property Rights, the Service Contracts, the Other Foreclosed Property Rights and the Foreclosure Rights shall be collectively referred to herein as the “Property”. 3. DEPOSIT.To secure the performance of Buyer’s obligations under this Agreement, within three (3)business days of the date of this Agreement,Buyer will deliver to Greenberg Traurig, P.A., as Escrow Agent (“Escrow Agent”), a deposit (“Deposit”) in the amount of Two Million Dollars ($2,000,000.00), the proceeds of which shall be held in trust as an earnest money deposit by Escrow Agent, and disbursed only in accordance with the terms of this Agreement. Escrow Agent shall invest the Deposit in an interest bearing account or certificate of deposit maintained with or issued by a commercial bank or savings and loan association doing business in Miami-Dade County, Florida, and approved by Buyer, provided Buyer gives Escrow Agent a completed and executed W-9 form setting forth Buyer’s tax identification number.All interest accrued or earned on the Deposit shall be paid or credited to Buyer, except in the event Seller is entitled to retain the Deposit as liquidated damages in accordance with this Agreement. 4. PURCHASE PRICE.The purchase price (“Purchase Price”) tobe paid by Buyer to Seller for the Property to be sold, transferred and conveyed herein shall be FORTY-FIVE MILLION FIVE HUNDRED THOUSAND DOLLARS ($45,500,000.) all cash payable as follows:(a) the Deposit in the sum of TWO MILLION DOLLARS ($2,000,000), shall be paid by Escrow Agent to Seller atClosingand (b) the balance of the Purchase Price in the sum of FORTY-THREE MILLION FIVE HUNDRED THOUSAND DOLLARS ($43,500,000), subject to adjustment andprorations as herein provided, shall be paid by Buyer in good collected funds to Seller. ThePurchase Price is the aggregate of the individual purchase prices for each of the parcels of the Property as set forth on Exhibit “F” attached hereto. MIA 182,706,175 5. DELIVERY OF PROPERTY MATERIALS.Within five (5) days of the execution and delivery of this Agreement, Seller will deliver to, or make reasonably available to Buyer, all documents, instruments and materials in the actual possession or control of Seller related to the Property (collectively, the “Property Documents”). In addition, Seller shall deliver to Buyer, or make reasonably available to Buyer, all additional Property Documents coming into the possession or control of Seller. 6. INSPECTION PERIOD /INSPECTION RIGHTS. Commencing on the date of this Agreement, Buyer shall have until November 5, 2012 (“Inspection Period”) to conduct such independent investigations, studies and tests as Buyer deems to be necessary or appropriate concerning Buyer’s proposed ownership, operation, use, development and/or suitability of the property for Buyer’s intended purposes.Such investigation may include, without limitation, appraisals, soils and engineering tests, intrusive testing, environmental studies, hazardous substance studies, biological surveys, property surveys, investigation concerning the availability of development approvals required from any governmental agencies for Buyer’s proposed operation, use, or development of the Property, the imposition or increase of any fees, change, or exceptions by any governmental agencies and such economic feasibility and marketing studies deemed appropriate.Buyer may freely consult with any governmental agency concerning the condition of the Property, its entitlements or regulatory terms and conditions of approval. Upon completion of any such inspections, Buyer shall restore the Property to its condition as existed immediately prior to the performance of such inspection. In furtherance of the foregoing inspection rights, Buyer shall have the right, to enter, and to authorize its agents, contractors and representatives to enter, the Property and conduct such physical inspections, investigations, assessments, studies, reports, sampling and tests of the Property, as may be desired by Buyer. Buyer does and shall indemnify and hold harmless Seller against all actual losses, claims, damages (excluding consequential damages solely of the Seller, but not of any other person or entity whose claim is subject to indemnification hereunder), liability and all other expenses related to, growing out of, or arising from, any damage to the Property or third party claims resulting from the investigation of or entry upon the Property by Buyer, its agents, contractors or employees, including without limitation those for property damage, personal injury or death.Buyer’s indemnification obligations contained in this paragraph shall survive the Closing (as hereinafter defined) and any cancellation or termination of this Agreement. 7. TERMINATION RIGHT. In the event Buyer is not satisfied with the results of Buyer’s inspections and investigations, or for any other reason, in Buyer's sole and absolute discretion, Buyer may cancel this Agreement and the transaction set forth herein by written notice of cancellation given to Seller prior to the expiration of the Inspection Period, in which event the Escrow Agent shall return the Deposit and all interest earned thereon to Buyer, whereupon allparties to this Agreement shall be released from all further obligations under this Agreement, except those obligations that expressly survive termination of this Agreement. In the event Buyer has not so timely delivered written notice of cancellation, then the foregoing condition precedent shall automatically be deemed to be satisfied in full and, except as otherwise expressly set forth herein, Buyer shall purchase the Property in its “AS IS” condition and situation, subject only to the terms and conditions set forth in this Agreement. MIA 182,706,175 8. PURCHASE OF PROPERTY IN AS-IS WHERE-IS CONDITION.The parties agree that, except to the extent expressly set forth herein or in any document or instrument between Buyer and Seller in connection with the closing of the transaction set forth in this Agreement (“Closing”), Buyer will purchase the property "AS IS, WHERE IS, AND WITH ALL FAULTS CONDITION" that is, in its present condition, and that except to the extent expressly set forth herein or in any document or instrument between Buyer and Seller in connection with the Closing, Seller makes no, and hereby disclaims any and all, warranties or representations regarding the Property, its use or condition. EXCEPT TO THE EXTENT EXPRESSLY SET FORTH HEREIN OR IN ANY DOCUMENT OR INSTRUMENT BETWEEN BUYER AND SELLER IN CONNECTION WITH THE CLOSING, BUYER ACKNOWLEDGES THAT BUYER HAS NOT RELIED, AND IS NOT RELYING, UPON ANY INFORMATION, DOCUMENT OR OTHER LITERATURE, MAPS, PLANS, PROJECTION, PROFORMA, STATEMENT, REPRESENTATION, GUARANTEE OR WARRANTY (WHETHER EXPRESS OR IMPLIED, ORAL OR WRITTEN, MATERIAL OR IMMATERIAL) THAT MAY HAVE BEEN GIVEN BY OR MADE BY OR ON BEHALF OF SELLER, INCLUDING WITHOUT LIMITATION ANY OF THE PROPERTY DOCUMENTS. BUYER HEREBY ACKNOWLEDGES THAT EXCEPT TO THE EXTENT SET FORTH HEREIN OR IN ANY DOCUMENT OR INSTRUMENT BETWEEN BUYER AND SELLER IN CONNECTION WITH THE CLOSING, IT SHALL NOT BE ENTITLED TO, AND SHALL NOT, RELY ON SELLER, ITS AGENTS, EMPLOYEES OR REPRESENTATIVES, AND EXCEPT TO THE EXTENT EXPRESSLY SET FORTH HEREIN OR IN ANY DOCUMENT OR INSTRUMENT BETWEEN BUYER AND SELLER IN CONNECTION WITH THE CLOSING, SELLER HEREBY DISCLAIMS ANY REPRESENTATIONS OR WARRANTIES OF ANY KIND, EITHER EXPRESS OR IMPLIED, EITHER UNDER COMMON LAW, BY STATUTE, OR OTHERWISE, AS TO (I) THE QUALITY, NATURE, ADEQUACY OR PHYSICAL CONDITION OF THE PROPERTY INCLUDING, BUT NOT LIMITED TO, ANY STRUCTURAL ELEMENTS, FOUNDATION, ACCESS, LANDSCAPING, SEWAGE OR UTILITY SYSTEMS AT THE PROPERTY, IF ANY; (II) THE QUALITY, NATURE, ADEQUACY OR PHYSICAL CONDITION OF SOILS AND GROUND WATER OR THE EXISTENCE OF GROUND WATER AT THE PROPERTY; (III) THE EXISTENCE, QUALITY, NATURE, ADEQUACY OR PHYSICAL CONDITION OF ANY UTILITIES SERVING THE PROPERTY; (IV) THE DEVELOPMENT POTENTIAL OF THE PROPERTY, ITS VALUE, ITS PROFITABILITY, ITS HABITABILITY, MERCHANTABILITY OR FITNESS, SUITABILITY OR ADEQUACY OF THE PROPERTY FOR ANY PARTICULAR PURPOSE; (V) THE ZONING OR OTHER LEGAL STATUS OF THE PROPERTY; (VI) THE COMPLIANCE OF THE PROPERTY OR ITS OPERATIONS WITH ANY APPLICABLE CODE, STATUTE, LAW, ORDINANCE, RULE, REGULATION, COVENANT, PERMIT, AUTHORIZATION, STANDARD, CONDITION OR RESTRICTION OF ANY GOVERNMENTAL OR REGULATORY AUTHORITY; (VII) THE ENVIRONMENTAL CONDITION OF THE PROPERTY, ANY IMPROVEMENTS ON THE PROPERTY OR OF ANY ADJOINING PROPERTY; (VIII) THE SUBSURFACE CONDITION OF THE PROPERTY; (IX) THE QUALITY OF ANY LABOR OR MATERIALS RELATING IN ANY WAY TO THE PROPERTY; (X) THE SQUARE FOOTAGE OR ACREAGE OF THE PROPERTY; OR (XI) THE OPERATION OF THE PROPERTY FROM THE DATE OF THIS AGREEMENT UNTIL THE CLOSING. MIA 182,706,175 BUYER ACKNOWLEDGES THAT BY THE END OF THE INSPECTION PERIOD, BUYER WILL HAVE HAD AN ADEQUATE OPPORTUNITY TO MAKE SUCH LEGAL, FACTUAL AND OTHER INQUIRIES AND INVESTIGATIONS AS BUYER DEEMS NECESSARY, DESIRABLE OR APPROPRIATE WITH RESPECT TO THE PROPERTY, BUYER’S ANTICIPATED ACQUISITION OF THE PROPERTY OR THE SUITABILITY OF THE PROPERTY FOR BUYER’S USE AND/OR DEVELOPMENT.SUCH INQUIRIES AND INVESTIGATIONS OF BUYER SHALL BE DEEMED TO INCLUDE AN ENVIRONMENTAL AUDIT OF THE PROPERTY, AN INSPECTION OF THE PHYSICAL COMPONENTS AND GENERAL CONDITION OF ALL PORTIONS OF THE PROPERTY, SUCH STATE OF FACTS AS AN ACCURATE SURVEY AND INSPECTION WOULD SHOW, THE PRESENT AND FUTURE ZONING AND LAND USE ORDINANCES, RESOLUTIONS AND REGULATIONS OF THE MUNICIPALITY, COUNTY AND STATE WHERE THE PROPERTY IS LOCATED AND THE VALUE AND MARKETABILITY OF THE PROPERTY. BUYER ACKNOWLEDGES THAT THERE HAVE BEEN NO REPRESENTATIONS OR AGREEMENTS REGARDING SELLER’S OBLIGATION TO PROVIDE OR COMPLETE ROADS, SEWER, WATER, ELECTRIC OR OTHER UTILITY SERVICES, RECREATIONAL AMENITIES, OR ANY OTHER IMPROVEMENTS TO THE PROPERTY MADE BY SELLER OR RELIED UPON BY BUYER WHATSOEVER. BUYER ACKNOWLEDGES THAT SELLER HAS INFORMED BUYER THAT SELLER ACQUIRED TITLE TO THE PROPERTY THROUGH FORECLOSURE PRIMARILY TO PROTECT ITS SECURITY INTEREST WITHIN THE MEANING OF THE COMPREHENSIVE ENVIRONMENTAL RESPONSE, COMPENSATION, AND LIABILITY ACT ("CERCLA"), 42 U.S.C. § 9 WITHOUT IN ANY WAY LIMITING THE GENERALITY OF THE PRECEDING, BUYER SPECIFICALLY ACKNOWLEDGES AND AGREES THATEXCEPT TO THE EXTENT EXPRESSLY SET FORTH HEREIN OR IN ANY DOCUMENT OR INSTRUMENT BETWEEN BUYER AND SELLER IN CONNECTION WITH THE CLOSING ,IT HEREBY WAIVES, RELEASES AND DISCHARGES ANY CLAIM IT HAS, MIGHT HAVE HAD OR MAY HAVE IN THE FUTURE AGAINST THE SELLER, OR ANY SHAREHOLDER, DIRECTOR, OFFICER, EMPLOYEE, AGENT OR ATTORNEY OF SELLER (COLLECTIVELY, “SELLER RELATED PARTIES”) WITH RESPECT TO COSTS, DAMAGES, OBLIGATIONS, PENALTIES, CAUSES OF ACTION AND OTHER LIABILITIES (WHETHER ACCRUED, CONTINGENT, ARISING BEFORE OR AFTER THIS AGREEMENT, OR OTHERWISE) ARISING AS A RESULT OF (I) THE CONDITION OF THE PROPERTY, EITHER PATENT OR LATENT, (II) ITS ABILITY OR INABILITY TO OBTAIN OR MAINTAIN BUILDING PERMITS, EITHER TEMPORARY OR FINAL CERTIFICATES OF OCCUPANCY OR OTHER LICENSES FOR THE USE OR OPERATION OF THE PROPERTY, AND/OR CERTIFICATES OF COMPLIANCE FOR THE PROPERTY, (III) THE ACTUAL OR POTENTIAL INCOME OR PROFITS TO BE DERIVED FROM THE PROPERTY, (IV) THE REAL ESTATE TAXES OR ASSESSMENTS NOW OR HEREAFTER PAYABLE THEREON, (V) THE MIA 182,706,175 PAST, PRESENT OR FUTURE CONDITION OR COMPLIANCE OF THE PROPERTY, OR COMPLIANCE OF PAST OWNERS AND OPERATORS OF THE PROPERTY, IN REGARD TO ANY PAST, PRESENT AND FUTURE FEDERAL, STATE AND LOCAL ENVIRONMENTAL PROTECTION, POLLUTION CONTROL, POLLUTION CLEANUP, AND CORRECTIVE ACTION LAWS, RULES, REGULATIONS, ORDERS, AND REQUIREMENTS (INCLUDING WITHOUT LIMITATION CERCLA, RCRA, AND OTHERS PERTAINING TO THE USE, HANDLING, GENERATION, TREATMENT, STORAGE, RELEASE, DISPOSAL, REMOVAL, REMEDIATION OR RESPONSE TO, OR NOTIFICATION OF GOVERNMENTAL ENTITIES CONCERNING, TOXIC, HAZARDOUS, OR OTHERWISE REGULATED WASTES, SUBSTANCES, CHEMICALS, POLLUTANTS OR CONTAMINANTS), OR LAND USE LAWS, RULES, REGULATIONS, ORDERS OR REQUIREMENTS, (VI) THE PRESENCE ON, IN, UNDER OR NEAR THE PROPERTY OF (INCLUDING WITHOUT LIMITATION ANY RESULTANT OBLIGATION UNDER CERCLA, THE RESOURCE CONSERVATION AND RECOVERY ACT ("RCRA"), 42 U.S.C. § 6, ANY STATE STATUTE OR REGULATION, OR OTHERWISE, TO REMOVE, REMEDIATE OR RESPOND TO) ASBESTOS CONTAINING MATERIAL, RADON, UREA FORMALDEHYDE OR ANY OTHER TOXIC, HAZARDOUS OR OTHERWISE REGULATED WASTE, SUBSTANCE, CHEMICAL, POLLUTANT OR CONTAMINANT, AND (VII) ANY OTHER STATE OF FACTS WHICH EXIST WITH RESPECT TO THE PROPERTY. BUYER ACKNOWLEDGES AND AGREES THAT THE TERMS AND CONDITIONS OF THIS PARAGRAPH 8 SHALL EXPRESSLY SURVIVE THE TERMINATION OF THIS AGREEMENT AND/OR THE RECORDATION OF THE SPECIAL WARRANTY DEEDS FOR THE PROPERTY. 9. REPRESENTATIONS AND WARRANTEES OF SELLER. Seller represents and warrants to Buyer as follows: (a) Seller is a limited liability company, duly organized, validly existing and in good standing under the laws of the State ofFlorida. (b) Seller has the full power, right and authority to enter into and perform its obligations under this Agreement and the execution, delivery and performance of this Agreement by Seller has been duly and properly authorized by proper action in accordance with applicable law and with the organizational documents of Seller. (c) Attached hereto as Exhibit “G” is a true, correct and complete list of the Service Contracts entered into by Seller that affect the Property and the service provider under each Service Contract. (d) Attached hereto as Exhibit “H” is atrue, correct and complete current rent roll (“Rent Roll”) for the Tenant Leases for each of the buildings included within the Property, which Rent Roll sets forth to the extent available following information concerning the Tenant Leases (a) unit description, and location, (b) name of tenant, (c) rental rate, (d) move in date, (e) expiration date, (f) amount of security deposit and interest required and held, and (g) the status of the rental payments, including prepaid rent and delinquency. Except as set forth in the Rent Roll, no other party has possession, or a claim to possession, to all or any portion of the Property. MIA 182,706,175 (e) There are no contracts to purchase all or any portion of the Property. (f) The only management agreements pertaining to the management of all or any portion of the Property entered into with Sellers, or to the knowledge of Seller otherwise entered into in connection with the Property, are the Management Agreements described on Exhibit “I” attached hereto (“Seller Management Agreements”). (g) Seller is not a "foreign person" within the meaning of the United States tax laws and to which reference is made in Internal Revenue Code Section 1445(b)(2). (h) There are no persons employed by or on behalf of Seller in connection with the ownership, use, maintenance or operation of the Property who will be employed after Closing. (i) Seller has not received from any governmental authority having the power of eminent domain any written notice of any condemnation of the Property or any part thereof. (j) There is no action, suit, or governmental proceeding pending, or to Seller’s knowledge, threatened, against Seller or the Property, in any court or by or before any other governmental authority, affecting Seller orany of the Property, except as set forth in Exhibit “J” attached hereto (“Pending Litigation”) and the Reserved Claims (as hereinafter defined). Seller hereby agrees to promptly notify Buyer with respect to the Pending Litigation and with respect to any new action, suit, proceeding or other investigation (governmental or otherwise) filed or threatened against Seller or the Property of which Seller becomes aware after the date hereof, except to the extent the same relate to the Reserved Claims (as hereinafter defined), unless such matters relating to the Reserved Claims involve Buyer or the Property. (k) Except as set forth on Exhibit “K” attached hereto, Seller has not received from any governmental authority written notice of any violation of any building, fire or health code or any other statute applicable to the Property which has not been cured. (l) To the best of the knowledge of Seller, there are no equipment leases, licenses or similar agreements affecting the Property. (m) There are no brokerage commissions due or to become due in connection with the Tenant Leases, except as set forth in Exhibit “L”attached hereto. (n) There are no insurance claims pending by or against Seller involving the Property. (o) There are no real estate tax appeals pending regarding the Property. MIA 182,706,175 The representations and warranties set forth herein, as well as Buyer’s right to enforce it remedies hereunder for any breach of the same, shall survive Closing for a period of one (1) year from the date of Closing (i.e., meaning that Buyer must commence a claim in a court of competent jurisdiction within said one (1) year period after Closing). 10. REPRESENTATIONS AND WARRANTEES OF BUYER. Buyer represents and warrants to Seller as follows: (a) Buyer is a limited liability company, duly organized, validly existing and in good standing under the laws of the State ofDelaware. (b) Buyer has the full power, right and authority to enter into and perform its obligations under this Agreement and the execution, delivery and performance of this Agreement by Buyer has been duly and properly authorized by proper action in accordance with applicable law and with the organizational documents of Buyer. (c) Buyer is a knowledgeable and sophisticated buyer of properties of the type contemplated in this Agreement. Buyer has previously reviewed and considered the nature of this transaction and the Inspection Period will enable Buyer to thoroughly investigate the Property, and all aspects of the transaction set forth in this Agreement. In electing to proceed with this transaction beyond the Inspection Period, Buyer shall have determined, and shall be deemed to have determined, that the Property is satisfactory to Buyer in all respects and Buyer will be purchasing Property in its “AS IS” condition and situation, except to the extent otherwise expressly provided herein or in any document executed and delivered in connection with the Closing. Buyer has and will rely solely on Buyer’s own independent investigations and inspections, and Buyer has not relied, and will not rely, on any representations of Seller other than as expressly set forth in this Agreement or in any document executed and delivered in connection with the Closing. The representations and warranties set forth in (a) and (b) above shall survive Closing for a period of one (1) year from the date of Closing, and the representations and warranties set forth in (c)above shall survive Closing or the early termination of this Agreement. 11. USE, DEVELOPMENT, OPERATION AND LEASING OF THE PROPERTY PENDING CLOSING. (a) During the period between the Effective Date of this Agreement and the Closing , Seller shall (i) continue to operate, and manage the Property in the usual and ordinary course of its business, (ii) continue to perform all of Seller’s obligations under the Tenant Leases, Unit Contracts and all other contracts and agreements affecting the Property, (iii) promptly deliver to Buyer a copy of any written notices affecting or relating to the Property received by Seller with respect to the Tenant Leases, the Unit Contracts or other contracts affecting the Property, (iv) other than with respect to the Reserved Claims (as hereinafter defined), except to the extent affecting the Buyer or the Property, promptly deliver to Buyer a copy of any written notices affecting or relating to the Property from any governmental authority, (v) promptly advise Buyer of any litigation, arbitration or administrative hearing before any governmental agency concerning the Property of which Seller receives written notice, and promptly deliver to Buyer a copy of all correspondence, pleadings and other documentation relating to such litigation, and (vi) promptly deliver to Buyer written notice upon the discovery by Seller of any information which would render, either at the time the information is discovered or at the time of Closing, any representation or warranty made by Seller, or any exhibit attached to this Agreement or material delivered to Buyer to be inaccurate, misleading or untrue in any material respect. MIA 182,706,175 (b) During the period between the Effective Date of this Agreement and the Closing, Seller shall not take any of the following actions without the prior written consent of Buyer, which may be granted or withheld in Buyer’s sole discretion: (i) effect or permit any change, termination, amendment or modification in or to any Tenant Leases or contracts, (i) enter into any new leases, licenses and/or contracts relating to all or any portion of the Property that will (a) impose any financial obligations on Buyer following the Closing, or (b) not be terminated by Seller (at Seller’s sole cost) at or before Closing; (ii) convey, transfer or otherwise alienate all or any portion of the Property or Seller’s interest therein; or (iii) consent, approve, enter into, extend or modify any covenants, conditions, restrictions, rights-of-way, easements and/or other matters affecting the Property the term of which would extend beyond the Closing. 12. CLOSING. Subject to other provisions of this Agreement for extension, Closing shall be held at the offices of Greenberg Traurig, P.A., located at 333 SE. 2nd Ave., Miami Florida, 33131, or at such other location as Buyer and Seller shall agree to, on December 5, 2012 (“Closing Date”), unless otherwise extended in accordance with this Agreement, subject to the fulfillment of all conditions to Closing contained herein. 13. CLOSING COSTS. At the Closing, Buyer and Seller shall bear the following costs: (a) Buyer shall be responsible for payment of the following:(i) the cost of the Commitment, (ii) the cost of the title premium and any other related fees and costs for the title insurance policies and endorsements to be issued from the Commitment,(iii) the cost of any surveys obtained by Buyer, (iv) any and all costs and expenses of engineering and other inspection and feasibility studies and reports incident to Buyer’s inspections, and (v) state documentary stamp tax and surtax on the Special Warranty Deeds. (b) Seller shall be responsible for payment of the following: the recording costs on documents necessary to clear title. (c) Each party shall pay its own legal fees except as otherwise provided in this Agreement in the event of litigation. 14. IMPROVEMENT LIENS.Certified, confirmed or ratified liens for governmental improvements or special assessments as of the Closing, if any, shall be paid in full by Seller. MIA 182,706,175 15. CLOSING DOCUMENTS. At Closing, Seller shall execute and deliver (or shall cause the applicable party to execute and deliver) to Buyer the following documents (which Seller and Buyer will prepare and agree to during the Inspection Period): (a) Special Warranty Deeds for each of the parcels comprising the Real Property, subject only to the Permitted Exceptions and such other matters as are accepted in writing or consented to in writing by Buyer. With respect to the condominium units comprising a portion of the Property, a separate Special Warranty Deed will be provided for each unit. (b) A Bill of Sale for the Personal Property. (c) Assignment and Assumption Agreement of the General Intangible Personal Property and Intellectual Property Rights with assumption by Buyer. (d) Assignment and Assumption Agreement of the Tenant Leases. (e) Assignment and Assumption Agreement of the Service Contracts, and other Contract Rights. (f) Assignment of the Developer Rights. (g) A certificate from Seller certifying that the warranties and representations set forth in this Agreement are true and correct in all material respects as of the date of Closing. (h) Appropriate evidence of Seller’s limited liability company status, existence and authority to sell and convey the Property to Buyer. (i) Closing statement(s). (j) Non-foreign affidavit or certificates pursuant to Internal Revenue Code Section 1445; (k) Mechanic's lien and gap affidavits (running to benefit of the Title Company, sufficient to cover the gap and permit deletion of the standard exceptions). (l) An affidavit of exclusive possession, subject only to the rights ofthe parties under the Tenant Leases. (m) All other agreements, certificates, instruments and documents reasonably requested by Buyer or required under this Agreement in order to fully consummate the transactions contemplated hereby and carry out the purposes and intent of this Agreement, including, without limitation, all affidavits reasonably requested by the Title Company and all notices and/or assignments required under any contract, permit, license or authorization required in connection with the Property. At Closing, Buyer shall deliver, or shall cause to be delivered to Seller, the following: (n) The documents listed above to which Buyer is a party. MIA 182,706,175 (o) Appropriate evidence of Buyer’s limited liability company status, existence and authority to acquire the Property. (p) All other agreements, certificates, instruments and documents reasonably required by Seller in order to fully consummate the transactions contemplated hereby and carry out the purposes and intent of this Agreement, including all documents necessary with respect to Buyer obtaining control or voting rights with respect to the master association and condominium associations. (q) The balance of the Purchase Price and all closing costs to be paid by Buyer in good, collected funds. 16. TITLE INSURANCE AND TITLE EVIDENCE. (a) Within three (3)days of the date of this Agreement, Seller shall deliver to Buyer a copy of all title insurance commitments, policies and reports with respect to the Property in the possession or control of Seller. Within five (5) days from the date hereof, Buyer shall order a title insurance commitment ("Commitment") from such underwriter as selected by Buyer (“Title Company”), to be written by an agent selected by Buyer. In the event Buyer determines to proceed with the transaction set forth herein beyond the Inspection Period (as hereinafter defined), all matters shown in Schedule B of the Commitment through the effective date (“Title Date”) of the Commitment shall be “Permitted Exceptions” and acceptable to Buyer (unless otherwise expressly agreed to in writing between Buyer and Seller). If Seller agrees in writing during the Inspection Period to remove any title exception objected to by Buyer which would otherwise be a Permitted Exception, Seller shall have the obligation to satisfy or remove such matter, at its sole cost and expense, on or before Closing. (b) Upon receipt of the Commitment, Buyer shall deliver a copy thereof to Seller. Within five (5) business days from delivery to Seller of the Commitment, Seller will notify Buyer in writing as to which requirements, if any, set forth in Schedule B, Section I of the Commitment other than those which relate solely to the Buyer Seller will agree to satisfy at or prior to Closing (“Acceptable Requirements”). In the event there are any matters within the requirements set forth in the Commitment that Seller is unwilling to satisfy at or prior to Closing ( except for the Lien Requirements, as defined below ), the same shall be deemed Permitted Exceptions in the event Buyer elects to proceed with the transaction set forth herein beyond the Inspection Period. In the event Seller does not respond to the requirements within said five (5) day period, all such requirements will be deemed Acceptable Requirements. Notwithstanding anything herein to the contrary, Seller shall be responsible to satisfy at or prior to Closing, all monetary liens and claims of lien against the Property, including taxes and assessments for all years prior to 2012 (“Lien Requirements”). Seller shall be responsible to satisfy the Acceptable Requirements at or prior to Closing at its sole cost and expense. (c) In the event that (i) between the Title Date and the time of Closing, new title matters arise which render title to the Property unmarketable, which would reasonably be expected to adversely affect the use or development of the Property, or which are monetary claims (hereinafter referred to as “Title Defect(s)”), Seller shall have a reasonable period of time after notification by Buyer of such Title Defects to remedy such defects and, if necessary, the Closing shall be delayed for such period, not to exceed thirty (30) days. Seller agrees to remove by payment, bonding or otherwise any Title Defect in a liquidated amount against the Property capable of removal by the payment of money or bonding. For the purposes hereof, any such Title Defect shall be deemed removed and eliminated if the Title Company is willing to provide insurance over such Title Defect or to delete the Title Defect as an MIA 182,706,175 exception to title, whether by escrow, indemnity or otherwise. In the event that Seller does not eliminate all properly and timely raised Title Defects (except to the extent such failure by Seller represents a breach of Seller’s obligations hereunder), Buyer shall have the option of either: (i) closing and accepting title to the Real Property “AS IS”, without reduction in the Purchase Price and without claim against Seller, or (ii) canceling this Agreement in which event the Escrow Agent shall return the Deposit and all interest earned thereon to Buyer, whereupon all parties shall be released from all further obligations under this Agreement, except for obligations that expressly survive the termination of this Agreement. 17. SURVEYS. During the Inspection Period (as hereinafter defined), Buyer shall, at its cost and expense, obtain such surveys orupdates to existing surveys as Buyer shall elect. In the event Buyer determines to proceed with the transaction set forth herein beyond the Inspection Period (as hereinafter defined), all survey matters affecting title to the Property shown in the surveys shall be deemed to be “Permitted Exceptions” and acceptable to Buyer. 18. PRORATIONS.Real property taxes, premiums on insurance assumed by Buyer (if any), payments on any bonds or special assessments, if any, assumed by Buyer, homeowners’ or master association or condominium assessments applicable to the Property, city utilities (i.e. water service, sewer service and refuse collection), if applicable, and other income and expenses shall be paid current and prorated between Buyer and Seller at Closing 19. NOTICES.Any notices required or permitted to be given under this Agreement shall be delivered by (i) hand, (ii) by a nationally recognized overnight delivery service, both addressed as described below, or sent by facsimile (with delivery confirmation) to the addresses and numbers set forth below. With respect to delivery by hand or national recognized overnight delivery service, delivery shall be deemed given when delivered or upon refusal to accept delivery. With respect to facsimile delivery, delivery shall be deemed given when sent with confirmation received, provided that within one (1) business day following such facsimile delivery, a copy of such notice is also delivered by (i) or (ii) above. Owens Financial Group, Inc. Attn: William Owens 2221 Olympic Blvd. Walnut Creek, CA 94595 Fax: 925-935-1486 MI-1900 Treasures Investor LLC c/o Mast Capital Attn: Camilo Miguel, Jr. 1691 Michigan Ave., Suite 215 Miami Beach, FL 33139 Fax: 305-675-8447 MIA 182,706,175 With Copy to: W. Kent Ihrig, Esq. Shumaker, Loop & Kendrick 101 East Kennedy Boulevard, Suite 2800 Tampa, FL 33602 Fax: 813-229-1660 With Copy to: Greenberg Traurig, P.A. Attn: Steven A. Landy, Esq. 333 Avenue of the Americas, Suite 4400 Miami, FL 33131 Fax: 305-961-5758 20. ESCROW AGENT. The Escrow Agent shall not be liable for any actions taken by it in good faith, but only for its negligence or willful misconduct. The parties hereby indemnify and agree to hold harmless the Escrow Agent from and against all liabilities, damages, claims, costs, fees and expenses whatsoever (including reasonable attorneys' fees and court costs at all trial and appellate levels) the Escrow Agent may incur or be exposed to in its capacity as escrow agent hereunder, except for its negligence or willful misconduct.If there is any dispute as to disposition of any proceeds held by the Escrow Agent pursuant to the terms of this Agreement, the Escrow Agent is hereby authorized to interplead the disputed amount or the entire proceeds with any court of competent jurisdiction and thereby be released from all of its obligations hereunder. The parties acknowledge that the Escrow Agent is the law firm representing Buyer, and hereby agree that such law firm may continue to represent Buyer in any dispute or litigation arising from or growing out of this Agreement, the Property or otherwise. The Escrow Agent shall not be liable for any failure of the depository holding the Deposit. 21. POSSESSION.Buyer shall take exclusive possession of the Property at Closing, subject only to the rights of the tenants, as tenants only, under the Tenant Leases unless otherwise agreed to by the parties. 22. INUREMENT.This Agreement and its terms shall inure to the benefit of and be binding upon the parties hereto and their respective successors and assigns. 23. REAL ESTATE COMMISSION.Seller and Buyer acknowledge, warrant and representto the other that it has not engaged or dealt with any broker, salesman, finder or similar intermediary in connection with the purchase of the property, and each shall hold harmless, indemnify and defend the other from and against any claim based on any alleged fact inconsistent with such Party’s warranty and representation contained in this paragraph.Should any other claim for commission be asserted or established, the party in breach of its representation in this Paragraph 23 hereby expressly agrees to hold the other harmless with respect to all costs relating thereto (including reasonable attorneys’ fees) to the extent that the breaching party is shown to have been responsible for the creation of such claim.Anything to the contrary in this Agreement notwithstanding, such agreement of each party to hold the other harmless shall survive the Closing and any termination of this Agreement. 24. ASSIGNMENT.Buyer may assign any of its rights and obligations under this Agreement with the prior written consent of Seller, which Seller shall not be unreasonably withheld. Any such assignment shall not release Buyer from its obligations under this Agreement. Notwithstanding the foregoing, no consent of Seller shall be required in connection with the assignment by Buyer to one or more affiliated parties of Buyer. MIA 182,706,175 25. ATTACHMENTS. All Exhibits attached hereto are incorporated herein by reference as if set forth at length. 26. RADON GAS.Radon is a naturally occurring radioactive gas that, when it has accumulated in a building in sufficient quantities, may present health risks to persons who are exposed to it over time. Levels of radon that exceed federal and state guidelines have been found in buildings in Florida. Additional information regarding radon and radon testing may be obtained from your county health department. 27. NO REPRESENTATION AS TO SIZE.Seller has not made and is not herein making any representations of the size of the structure(s) on the Property or the size of the Property itself. 28. GOVERNING LAW.This Agreement shall be governed by and construed in accordance with the laws of the State of Florida without giving effect to any choice or conflict of law provision or rule that would cause the application of the laws of any jurisdiction other than the State of Florida. 29. MUTUAL DRAFTING.In construing or interpreting the Agreement, the word “or” shall not be construed as exclusive, and the word “including” shall not be limiting.The headings are for reference purposes only and are not to be considered in construing the Agreement.This Agreement shall be fairly interpreted in accordance with its terms without any strict construction in favor or against either party and ambiguities shall not be interpreted against the drafting party. 30. UNENFORCEABILITY. If any provision or condition of the Agreement shall be held to be invalid or unenforceable by any court of competent jurisdiction, such invalidity or unenforceability shall attach only to such provision or condition.The validity of the remaining provisions and conditions shall not be affected thereby and the Agreement shall be carried out as if any such invalid or unenforceable provision or condition were not contained therein. 31. ENTIRE AGREEMENT; AMENDMENT.The Agreement constitutes the entire agreement of the Parties with respect to the matters covered herein and supersedes any written or oral understandings or agreements between the Parties respecting the subject matter hereof.The Agreement may not be amended except in writing by Buyer and Seller. 32. ATTORNEY’S FEES.The prevailing party in any action, suit or proceeding, including without limitation any arbitration proceeding or proceeding in bankruptcy shall be entitled to collect and recover its reasonable costs and attorneys’ fees.As used herein, the term “attorneys’ fees” shall be deemed to include without limitation fees and costs attributable to paralegals, law clerks and other staff members operating under the supervision of an attorney. MIA 182,706,175 33. TIME IS OF THE ESSENCE.Time is of the essence in this Agreement.Extensions, if any, must be agreed upon in writing by the parties. 34. DEFAULT; LIABILITY OF PARTIES. Default by Seller.In the event of a breach of Seller’s obligations herein, Buyer may, at Buyer’s election: (i) terminate this Agreement and receive a return of the Deposit, together with all interest earned thereon, whereupon the parties hereto shall have no further rights or obligations under this Agreement (except those that expressly survive termination); (ii) enforce this Agreement by suit for specific performance; or (iii) waive such breach and close the purchase contemplated hereby, notwithstanding such breach Default by Buyer.In the event Buyer has elected to proceed with the transaction set forth herein beyond the Inspection Period, in the event of a breach of Buyer’s obligations herein, without default of Seller, Seller’s sole legal and equitable remedy shall be to terminate this Agreement and retain the Deposit as AGREED LIQUIDATED DAMAGES for such breach, and upon payment in full to Seller of the Deposit, the parties hereto shall have no further rights, claims, liabilities or obligations under this Agreement (except the indemnity and insurance obligations of Buyer, for which Seller, in the event of a breach thereof by Buyer, shall have available to it all remedies at law or in equity).BUYER AND SELLER AGREE THAT IT WOULD BE IMPRACTICAL AND EXTREMELY DIFFICULT TO ESTIMATE THE DAMAGES SUFFERED BY SELLER AS A RESULT OF BUYER’S FAILURE TO COMPLETE THE PURCHASE OF THE PROPERTY PURSUANT TO THIS AGREEMENT, AND THAT UNDER THE CIRCUMSTANCES EXISTING AS OF THE DATE OF THIS AGREEMENT, THE LIQUIDATED DAMAGES PROVIDED FOR IN THIS SECTION REPRESENT A REASONABLE ESTIMATE OF THE DAMAGES WHICH SELLER WILL INCUR AS A RESULT OF SUCH FAILURE.THEREFORE, BUYER AND SELLER DO HEREBY AGREE THAT A REASONABLE ESTIMATE OF THE TOTAL NET DETRIMENT THAT SELLER WOULD SUFFER IN THE EVENT THAT BUYER DEFAULTS AND FAILS TO COMPLETE THE PURCHASE OF THE PROPERTY IS AN AMOUNT EQUAL TO THE EARNEST MONEY DEPOSIT (WHICH INCLUDES ANY ACCRUED INTEREST THEREON).SAID AMOUNT WILL BE THE FULL, AGREED AND LIQUIDATED DAMAGES FOR THE BREACH OF THIS AGREEMENT BY BUYER.THE PAYMENT OF SUCH AMOUNT AS LIQUIDATED DAMAGES IS NOT INTENDED AS A FORFEITURE OR PENALTY, BUT IS INTENDED TO CONSTITUTE LIQUIDATED DAMAGES TO SELLER. Buyer’s Initials: /s/ CMSeller’s Initials: /s/ WCO 35. HEADINGS.Titles to Paragraphs and Subparagraphs are for convenience only, and are not intended to limit or expand the covenants and obligations expressed thereunder. 36. COUNTERPARTS.This Agreement may be executed in several counterparts, each of which shall be deemed an original, but all of which shall constitute one and the same instrument. MIA 182,706,175 37. NO RECORDING.Neither this Agreement nor any memorandum notice or short form hereof shall be recorded. 38. JURISDICTION;WAIVER OF JURY TRIAL.In the event of any dispute or controversy arising out of or relating to this Agreement or the parties’ compliance therewith, it is agreed that the exclusive forum for determination of any and all such disputes or controversies shall be the appropriate trial court for the jurisdiction in which the Property is located.BUYER AND SELLER DO HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE THEIR RIGHT TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF, OR UNDER OR IN CONNECTION WITH THIS AGREEMENT, THE DOCUMENTS DELIVERED BY BUYER OR BY SELLER AT CLOSING, OR ANY COURSE OF CONDUCT, COURSE OF DEALINGS, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ANY ACTIONS OF EITHER PARTY ARISING OUT OF OR RELATED IN ANY MANNER WITH THIS AGREEMENT OR THE PROPERTY (INCLUDING WITHOUT LIMITATION, ANY ACTION TO RESCIND OR CANCEL THIS AGREEMENT AND ANY CLAIMS OR DEFENSES OTHERWISE VOID OR VOIDABLE).THIS WAIVER IS A MATERIAL INDUCEMENT FOR SELLER TO ENTER INTO AND ACCEPT THIS AGREEMENT AND THE DOCUMENTS DELIVERED BY BUYER AT CLOSING AND SHALL SURVIVE THE CLOSING OR TERMINATION OF THIS AGREEMENT. 39. RISK OF LOSS/CONDEMNATION. (a) In the event of any damage to the Property prior to Closing by reason of fire, windstorm or other casualty, if Buyer reasonably believes that the cost of repairing such damage will equal or exceed $100,000, Buyer may elect to (i) terminate this Agreement by giving written notice to Seller within five (5) business days after receiving notice of such casualty, in which event the escrow agent shall return the deposit to Buyer, and neither party shall have any further obligations or liabilities under this Agreement, except to the extent of obligations that expressly survive termination of this Agreement, or (ii) have Seller assign to Buyer all rights to any claims and proceeds of insurance relating to such damage and acquire the Property without any adjustment in the Purchase Price, other than a credit for the amount of any insurance proceeds paid to Seller and any deductible for the applicable insurance coverage. (b) In the event of any damage to the Property prior to Closing by reason of fire, windstorm or other casualty, if Buyer reasonably believes that the cost of repairing such damage will not exceed $100,000, the transaction set forth herein shall close without any adjustment in the Purchase Price in connection therewith other than a credit for the amount of any deductible for any applicable insurance coverage and any insurance proceeds paid to Seller, and Seller shall assign to Buyer all rights to any claims and proceeds of insurance relating to such damage. (c) In the event that the Property or any portion thereof is taken by eminent domain or any action therefor has been commenced prior to Closing, Purchaser shall have the option of either:(i) canceling this Agreement and receiving a refund of the Deposit and all interest earned thereon, whereupon both parties shall be relieved of all further obligations under this Agreement, or (ii) proceeding with Closing without reduction of the Purchase Price, in which case Purchaser shall be entitled to all condemnation awards and settlements, if any. MIA 182,706,175 40. RESERVED CLAIMS.Notwithstanding anything herein to the contrary, Seller shall retain all rights in, to and under those certain currently pending lawsuits with respect to the Property and described on Exhibit “M” attached hereto and made a part hereof, or the subject matter thereof (the “Reserved Claims”), and Buyer shall have no, and hereby releases any,rights of any kind with respect to the Reserved Claims or any amounts recovered in connection therewith, it being understood that Seller shall have the sole right to prosecute such Reserved Claims and recover any amounts awarded thereon, whether as a result of settlement, final or stipulated judgment, arbitration award or any appeal.To the extent necessary or reasonably required, Buyer agrees to cooperate with Seller subsequent to Closing (at no cost and expense to Buyer), in connection with such Reserved Claims in order to preserve Seller’s rights and recourse with respect to the Reserved Claims. Seller agrees to indemnify and hold Buyer, its successors and assigns, harmless from and against any and all loss, damage, claim or expense arising from or growing out of the Reserved Claims, including attorneys' fees and costs at trial and all appellate levels. The provisions of this paragraph shall survive Closing. At Closing, Seller and Buyer will enter into an indemnity and cooperation agreement regarding the Reserved Claims to better identify the rights and obligations with respect thereto. The undersigned parties hereby acknowledge receipt of a copy hereof and acknowledge further that they have not received nor relied upon any statements or representations made by any other party. The foregoing recitals are true and correct and incorporated herein by reference as if set forth at length. MIA 182,706,175 IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date shown below. SELLER:TOTB MIAMI, LLC By:Owens Financial Group, Inc. Its: Managing Member By: /s/ William C. Owens William C. Owens Its: President [SIGNATURE PAGE OF BUYER TO FOLLOW ON SEPARATE PAGE] MIA 182,706,175 [SIGNATURE PAGE OF BUYER] MI-1 By: /s/ Camilo Miguel, Jr. Its: Authorized Representative MIA 182,706,175 ESCROW AGENT Escrow agent hereby acknowledges receipt of the Deposit and agrees to hold the same in accordance with the foregoing Purchase Agreement and Deposit Receipt. Signed on September 6th 2012. GREENBERG TRAURIG, P.A. By: /s/ Steven A. Landy, Esq. Steven A. Landy, Esq. MIA 182,706,175 EXHIBIT "A" Treasures II Property Unit # Floor Line BLD Unit Type Views Sq. Ft. 2-01N 1 N South 2 / 2 Corner - NW 2-01K 1 K South 2 / 2 Interior - N 2-0lE 1 E South 2 / 2 Corner - NE 2-02E 2 E South 2 / 2 Corner - NE 2-03M 3 M South 2 / 1 Interior - N 2-03E 3 E South 2 / 2 Corner - NE 2-04E 4 E South 2 / 2 Corner - NE 2-05E 5 E South 2 / 2 Corner - NE 2-06E 6 E South 2 / 2 Corner - NE 2-07S 7 S South 1 / 1 Interior - S 2-07N 7 N South 2 / 2 Corner - NW 2-07E 7 E South 2 / 2 Corner - NE 2-08E 8 E South 2 / 2 Corner - NE 2-09E 9 E South 2 / 2 Corner - NE 2-10E 10 E South 2 / 2 Corner - NE Total 15 EXHIBIT "B" Treasures III Property Unit # Floor Line BLD Unit Type Views Sq. Ft. 3-01-A 1 A Point 2 / 2 Direct Bay – S Middle 3-02-A 2 A Point 2 / 2 Direct Bay – S Middle 3-03-A 3 A Point 2 / 2 Direct Bay – S Middle 3-04-A 4 A Point 2 / 2 Direct Bay – S Middle 3-05-A 5 A Point 2 / 2 Direct Bay – S Middle 3-07-A 7 A Point 2 / 2 Direct Bay – S Middle 3-08-A 8 A Point 2 / 2 Direct Bay – S Middle 3-09-A 9 A Point 2 / 2 Direct Bay – S Middle 3-10-A 10 A Point 2 / 2 Direct Bay – S Middle 3-01B 1 B Point 1 / 1 Direct Bay - S 3-02B 2 B Point 1 / 1 Direct Bay – S 3-03B 3 B Point 1 / 1 Direct Bay – S 3-04B 4 B Point 1 / 1 Direct Bay – S 3-05B 5 B Point 1 / 1 Direct Bay – S 3-06B 6 B Point 1 / 1 Direct Bay - S 3-07B 7 B Point 1 / 1 Direct Bay – S 3-08B 8 B Point 1 / 1 Direct Bay – S 3-09B 9 B Point 1 / 1 Direct Bay – S 310B 10 B Point 1 / 1 Direct Bay – S 3-01C 1 C Point 1 / 1 Direct Bay - S 3-02C 2 C Point 1 / 1 Direct Bay – S 3-03C 3 C Point 1 / 1 Direct Bay - S MIA 182,706,175 3-04C 4 C Point 1 / 1 Direct Bay – S 305C 5 C Point 1 / 1 Direct Bay – S 306C 6 C Point 1 / 1 Direct Bay - S 3-07C 7 C Point 1 / 1 Direct Bay – S 3-09C 9 C Point 1 / 1 Direct Bay - S 3-10C 10 C Point 1 / 1 Direct Bay – S 3-02D 2 D Point 1 / 1 Direct Bay – S 3-04D 4 D Point 1 / 1 Direct Bay – S 3-05D 5 D Point 1 / 1 Direct Bay – S 3-08D 8 D Point 1 / 1 Direct Bay – S 3-09D 9 D Point 1 / 1 Direct Bay – S 3-10D 10 D Point 1 / 1 Direct Bay – S 3-01E 1 E Point 2 / 2 Corner – SW 3-02E 2 E Point 2 / 2 Corner – SW 3-04E 4 E Point 2 / 2 Corner – SW 3-05E 5 E Point 2 / 2 Corner – SW 3-06E 6 E Point 2 / 2 Corner – SW 3-07E 7 E Point 2 / 2 Corner – SW 3-08E 8 E Point 2 / 2 Corner – SW 3-09E 9 E Point 2 / 2 Corner – SW 3-10E 10 E Point 2 / 2 Corner – SW 3-01F 1 F Point 2 / 2 Corner – NW 3-03F 3 F Point 2 / 2 Corner – NW 3-04F 4 F Point 2 / 2 Corner – NW 3-05F 5 F Point 2 / 2 Corner – NW 3-06F 6 F Point 2 / 2 Corner – NW 3-07F 7 F Point 2 / 2 Corner – NW 3-08F 8 F Point 2 / 2 Corner – NW 3-09F 9 F Point 2 / 2 Corner – NW 3-10F 10 F Point 2 / 2 Corner – NW MIA 182,706,175 3-01G 1 G Point 2 / 2 Interior – N 3-02G 2 G Point 2 / 2 Interior – N 3-03G 3 G Point 2 / 2 Interior – N 3-04G 4 G Point 2 / 2 Interior – N 3-05G 5 G Point 2 / 2 Interior – N 3-06G 6 G Point 2 / 2 Interior – N 3-07G 7 G Point 2 / 2 Interior – N 3-08G 8 G Point 2 / 2 Interior – N 3-09G 9 G Point 2 / 2 Interior – N 3-10G 10 G Point 2 / 2 Interior – N 3-01H 1 H Point 2 / 2 Interior – N 3-02H 2 H Point 2 / 2 Interior – N 3-04H 4 H Point 2 / 2 Interior – N 3-05H 5 H Point 2 / 2 Interior – N 3-08H 8 H Point 2 / 2 Interior – N 3-10H 10 H Point 2 / 2 Interior – N 3-01J 1 J Point 1 / 1 Interior – N (Middle) 3-03J 3 J Point 1 / 1 Interior – N (Middle) 3-04J 4 J Point 1 / 1 Interior – N (Middle) 3-05J 5 J Point 1 / 1 Interior – N (Middle) 3-06J 6 J Point 1 / 1 Interior – N (Middle) 3-08J 8 J Point 1 / 1 Interior – N (Middle) 3-09J 9 J Point 1 / 1 Interior – N (Middle) 3-10J 10 J Point 1 / 1 Interior – N (Middle) 3-02K 2 K Point 2 / 2 Interior – N 3-03K 3 K Point 2 / 2 Interior – N 3-04K 4 K Point 2 / 2 Interior – N 3-05K 5 K Point 2 / 2 Interior – N 3-06K 6 K Point 2 / 2 Interior – N MIA 182,706,175 3-07K 7 K Point 2 / 2 Interior – N 3-08K 8 K Point 2 / 2 Interior – N 3-09K 9 K Point 2 / 2 Interior – N 3-10K 10 K Point 2 / 2 Interior – N 3-03M 3 M Point 1 / 1 Interior – N 3-05M 5 M Point 1 / 1 Interior – N 3-06M 6 M Point 1 / 1 Interior – N 3-07M 7 M Point 1 / 1 Interior – N 3-08M 8 M Point 1 / 1 Interior – N 3-09M 9 M Point 1 / 1 Interior – N 3-10M 10 M Point 1 / 1 Interior – N 3-01N 1 N Point 1 / 1 Interior – N 3-03N 3 N Point 1 / 1 Interior – N 3-05N 5 N Point 1 / 1 Interior – N 3-08N 8 N Point 1 / 1 Interior – N 3-09N 9 N Point 1 / 1 Interior – N 3-10N 10 N Point 1 / 1 Interior – N 3-01O 1 O Point 1 / 1 Interior – N 3-02O 2 O Point 1 / 1 Interior – N 3-03O 3 O Point 1 / 1 Interior – N 3-05O 5 O Point 1 / 1 Interior – N 3-06O 6 O Point 1 / 1 Interior – N 3-07O 7 O Point 1 / 1 Interior – N 3-08O 8 O Point 1 / 1 Interior – N 3-09O 9 O Point 1 / 1 Interior – N 3-10O 10 O Point 1 / 1 Interior – N 3-01P 1 P Point 2 / 2 Corner – NE 3-02P 2 P Point 2 / 2 Corner – NE 3-03P 3 P Point 2 / 2 Corner – NE MIA 182,706,175 3-04P 4 P Point 2 / 2 Corner – NE 3-05P 5 P Point 2 / 2 Corner – NE 3-06P 6 P Point 2 / 2 Corner – NE 3-07P 7 P Point 2 / 2 Corner – NE 3-08P 8 P Point 2 / 2 Corner – NE 3-09P 9 P Point 2 / 2 Corner – NE 3-10P 10 P Point 2 / 2 Corner – NE 3-02R 2 R Point 2 / 2 Corner – SE 3-03R 3 R Point 2 / 2 Corner – SE 3-04R 4 R Point 2 / 2 Corner – SE 3-05R 5 R Point 2 / 2 Corner – SE 3-06R 6 R Point 2 / 2 Corner – SE 3-07R 7 R Point 2 / 2 Corner – SE 3-08R 8 R Point 2 / 2 Corner – SE 3-09R 9 R Point 2 / 2 Corner – SE 3-010R 10 R Point 2 / 2 Corner – SE 3-01S 1 S Point 2 / 2 Direct Bay – S 3-02S 2 S Point 2 / 2 Direct Bay – S 3-03S 3 S Point 2 / 2 Direct Bay – S 3-05S 5 S Point 2 / 2 Direct Bay – S 3-06S 6 S Point 2 / 2 Direct Bay – S 3-07S 7 S Point 2 / 2 Direct Bay – S 3-08S 8 S Point 2 / 2 Direct Bay – S 3-09S 9 S Point 2 / 2 Direct Bay – S 3-10S 10 S Point 2 / 2 Direct Bay – S 3-01T 1 T Point 1 / 1 Direct Bay – S 3-02T 2 T Point 1 / 1 Direct Bay – S 3-03T 3 T Point 1 / 1 Direct Bay – S 3-04T 4 T Point 1 / 1 Direct Bay – S MIA 182,706,175 3-05T 5 T Point 1 / 1 Direct Bay – S 3-06T 6 T Point 1 / 1 Direct Bay – S 3-017T 7 T Point 1 / 1 Direct Bay – S 3-08T 8 T Point 1 / 1 Direct Bay – S 3-09T 9 T Point 1 / 1 Direct Bay – S 3-10T 10 T Point 1 / 1 Direct Bay – S 3-01U 1 U Point 1 / 1 Direct Bay – S 3-03U 3 U Point 1 / 1 Direct Bay – S 3-04U 4 U Point 1 / 1 Direct Bay – S 3-05U 5 U Point 1 / 1 Direct Bay – S 3-06U 6 U Point 1 / 1 Direct Bay – S 3-07U 7 U Point 1 / 1 Direct Bay – S 3-08U 8 U Point 1 / 1 Direct Bay – S 3-09U 9 U Point 1 / 1 Direct Bay – S 3-10U 10 U Point 1 / 1 Direct Bay – S Total MIA 182,706,175 EXHIBIT "C" Apartment Property Folio No.: 23-3209-011-0070 Property: 7reasure Drive Legal Description: PB 53-65 1ST ADD TO TREASURE ISLAND LOTS 5 THRU 7 BLK 8 LOT SIZE 103-1-4 Unit # Floor Line BLD Unit Type Views Sq. Ft. 1-01A 1 A North 1 / 1 Interior – N 1-02A 2 A North 1 / 1 Exterior – N 1-03A 3 A North 1 / 1 Exterior – N 1-04A 4 A North 1 / 1 Exterior – N 1-05A 5 A North 1 / 1 Exterior – N 1-06A 6 A North 1 / 1 Exterior – N 1-07A 7 A North 1 / 1 Exterior – N 1-08A 8 A North 1 / 1 Exterior – N 1-09A 9 A North 1 / 1 Exterior – N 1-10A 10 A North 1 / 1 Exterior – N 1-01B 1 B North 1 / 1 Interior – N 1-02B 2 B North 1 / 1 Exterior – N 1-03B 3 B North 1 / 1 Exterior – N 1-04B 4 B North 1 / 1 Exterior – N 1-05B 5 B North 1 / 1 Exterior – N 1-06B 6 B North 1 / 1 Exterior – N 1-07B 7 B North 1 / 1 Exterior – N MIA 182,706,175 1-08B 8 B North 1 / 1 Exterior – N 1-09B 9 B North 1 / 1 Exterior – N 1-10B 10 B North 1 / 1 Exterior – N 1-01C 1 C North 1 / 1 Interior– N 1-02C 2 C North 1 / 1 Exterior – N 1-03C 3 C North 1 / 1 Exterior – N 1-04C 4 C North 1 / 1 Exterior – N 1-05C 5 C North 1 / 1 Exterior – N 1-06C 6 C North 1 / 1 Exterior – N 1-07C 7 C North 1 / 1 Exterior – N 1-08C 8 C North 1 / 1 Exterior – N 1-09C 9 C North 1 / 1 Exterior – N 1-10C 10 C North 1 / 1 Exterior – N 1-01D 1 D North 1 / 1 Corner– NE 1-02D 2 D North 1 / 1 Corner– NE 1-03D 3 D North 1 / 1 Corner– NE 1-04D 4 D North 1 / 1 Corner– NE 1-05D 5 D North 1 / 1 Corner– NE 1-06D 6 D North 1 / 1 Corner– NE 1-07D 7 D North 1 / 1 Corner– NE MIA 182,706,175 1-08D 8 D North 1 / 1 Corner– NE 1-09D 9 D North 1 / 1 Corner– NE 1-10D 10 D North 1 / 1 Corner– NE 1-01E 1 E North 3 / 2 Corner– SE 1-02E 2 E North 3 / 2 Corner– SE 1-03E 3 E North 3 / 2 Corner– SE 1-04E 4 E North 3 / 2 Corner– SE 1-05E 5 E North 3 / 2 Corner– SE 1-06E 6 E North 3 / 2 Corner– SE 1-07E 7 E North 3 / 2 Corner– SE 1-08E 8 E North 3 / 2 Corner– SE 1-09E 9 E North 3 / 2 Corner– SE 1-10E 10 E North 3 / 2 Corner– SE 1-01F 1 F North 1 / 1 Interior – S 1-02F 2 F North 1 / 1 Interior – S 1-03F 3 F North 1 / 1 Interior – S 1-04F 4 F North 1 / 1 Interior – S 1-05F 5 F North 1 / 1 Interior – S 1-06F 6 F North 1 / 1 Interior – S 1-07F 7 F North 1 / 1 Interior – S 1-08F 8 F North 1 / 1 Interior – S MIA 182,706,175 1-09F 9 F North 1 / 1 Interior – S 1-10F 10 F North 1 / 1 Interior – S 1-01G 1 G North 1 / 1 Interior – S 1-02G 2 G North 1 / 1 Interior – S 1-03G 3 G North 1 / 1 Interior – S 1-04G 4 G North 1 / 1 Interior – S 1-05G 5 G North 1 / 1 Interior – S 1-06G 6 G North 1 / 1 Interior – S 1-07G 7 G North 1 / 1 Interior – S 1-08G 8 G North 1 / 1 Interior – S 1-09G 9 G North 1 / 1 Interior – S 1-10G 10 G North 1 / 1 Interior – S 1-01H 1 H North 1 / 1 Interior – S 1-02H 2 H North 1 / 1 Interior – S 1-03H 3 H North 1 / 1 Interior – S 1-04H 4 H North 1 / 1 Interior – S 1-05H 5 H North 1 / 1 Interior – S 1-06H 6 H North 1 / 1 Interior – S 1-07H 7 H North 1 / 1 Interior – S 1-08H 8 H North 1 / 1 Interior – S MIA 182,706,175 1-09H 9 H North 1 / 1 Interior – S 1-10H 10 H North 1 / 1 Interior – S 1-01J 1 J North 1 / 1 Interior – S 1-02J 2 J North 2 / 2 Interior – S 1-03J 3 J North 2 / 2 Interior – S 1-04J 4 J North 2 / 2 Interior – S 1-05J 5 J North 2 / 2 Interior – S 1-06J 6 J North 2 / 2 Interior – S 1-07J 7 J North 2 / 2 Interior – S 1-08J 8 J North 2 / 2 Interior – S 1-09J 9 J North 2 / 2 Interior – S 1-10J 10 J North 2 / 2 Interior – S 1-01K 1 K North 1 / 1 Interior – S 1-02K 2 K North 1 / 1 Interior – S 1-03K 3 K North 1 / 1 Interior – S 1-04K 4 K North 1 / 1 Interior – S 1-05K 5 K North 1 / 1 Interior – S 1-06K 6 K North 1 / 1 Interior – S 1-07K 7 K North 1 / 1 Interior – S 1-08K 8 K North 1 / 1 Interior – S 1-09K 9 K North 1 / 1 Interior – S MIA 182,706,175 1-10K 10 K North 1 / 1 Interior – S 1-01L 1 L North 2 / 1 Interior – S 1-02L 2 L North 2 / 1 Interior – S 1-03L 3 L North 2 / 1 Interior – S 1-04L 4 L North 2 / 1 Interior – S 1-05L 5 L North 2 / 1 Interior – S 1-06L 6 L North 2 / 1 Interior – S 1-07L 7 L North 2 / 1 Interior – S 1-08L 8 L North 2 / 1 Interior – S 1-09L 9 L North 2 / 1 Interior – S 1-10L 10 L North 2 / 1 Interior – S 1-01M 1 M North 2 / 2 Corner – SW 1-02M 2 M North 2 / 2 Corner – SW 1-03M 3 M North 2 / 2 Corner – SW 1-04M 4 M North 2 / 2 Corner – SW 1-05M 5 M North 2 / 2 Corner – SW 1-06M 6 M North 2 / 2 Corner – SW 1-07M 7 M North 2 / 2 Corner – SW 1-08M 8 M North 2 / 2 Corner – SW 1-09M 9 M North 2 / 2 Corner – SW 1-10M 10 M North 2 / 2 Corner – SW MIA 182,706,175 1-01N 1 N North 2 / 2 Corner – NW 1-02N 2 N North 2 / 2 Corner – NW 1-03N 3 N North 2 / 2 Corner – NW 1-04N 4 N North 2 / 2 Corner – NW 1-05N 5 N North 2 / 2 Corner – NW 1-06N 6 N North 2 / 2 Corner – NW 1-07N 7 N North 2 / 2 Corner – NW 1-08N 8 N North 2 / 2 Corner – NW 1-09N 9 N North 2 / 2 Corner – NW 1-10N 10 N North 2 / 2 Corner – NW 1-01P 1 P North 1 / 1 Exterior – N 1-02P 2 P North 1 / 1 Interior – S 1-03P 3 P North 1 / 1 Interior – S 1-04P 4 P North 1 / 1 Interior – S 1-05P 5 P North 1 / 1 Interior – S 1-06P 6 P North 1 / 1 Interior – S 1-07P 7 P North 1 / 1 Interior – S 1-08P 8 P North 1 / 1 Interior – S 1-09P 9 P North 1 / 1 Interior – S 1-10P 10 P North 1 / 1 Interior – S MIA 182,706,175 1-01R 1 R North 1 / 1 Exterior – N 1-02R 2 R North 1 / 1 Interior – S 1-03R 3 R North 1 / 1 Interior – S 1-04R 4 R North 1 / 1 Interior – S 1-05R 5 R North 1 / 1 Interior – S 1-06R 6 R North 1 / 1 Interior – S 1-07R 7 R North 1 / 1 Interior – S 1-08R 8 R North 1 / 1 Interior – S 1-09R 9 R North 1 / 1 Interior – S 1-10R 10 R North 1 / 1 Interior – S 1-01S 1 S North 1 / 1 Exterior – N 1-02S 2 S North 1 / 1 Interior – S 1-03S 3 S North 1 / 1 Interior – S 1-04S 4 S North 1 / 1 Interior – S 1-05S 5 S North 1 / 1 Interior – S 1-06S 6 S North 1 / 1 Interior – S 1-07S 7 S North 1 / 1 Interior – S 1-08S 8 S North 1 / 1 Interior – S 1-09S 9 S North 1 / 1 Interior – S 1-10S 10 S North 1 / 1 Interior – S Total MIA 182,706,175 EXHIBIT “D” Unimproved Lots Folio No.: 23-3209-014-0180 Legal Description: 9 53 42 PB 57-6 TREASURE ISL 1ST ADD PORT OF TR BLOT 1 BLK 9 LOT SIZE 8-1-4 Folio No.: 23-3209-014-0190 Legal Description: 9 53 42 PB 57-6 TREASURE ISL 1ST ADD PORT OF TR BLOT 2 BLK 9 LOT SIZE 8-1-4 MIA 182,706,175 EXHIBIT "E" Furniture, Furnishings, Fixtures, Equipment and other Tangible Property (Personal Property) TOTB Miami Personal Property Inventory 3/15/11 Quantity Description Comments/Serial # Maintenance 4 Kitchen double sinks 8 Kitchen sinks single 8 Bath tub Kohler 26 Bathtub American Standard 18 Toilet Kohler 11 Toilet American Standard Pool Area Units 2.5 cbft. refrigerators 4 5.8 cbft. refrigerators 33 Stove/oven Table top microwave 33 Full size hotpoint refrigerators 33 Stackable washer/dryer sets TOTB Miami LLC Personal Property Inventory 12/31/11 Quantity Description Comments/Serial # Lobby 1 42” Television 1 Sofa white leather 1 Leather ottoman 12 Wall Décor commissioned to one large piece 2 Glass top coffee tables 1 Small round end table 1 Round dining table and 4 chairs 4 Planters-self watering 36” high 3 Large wall mirror silver trim 1 Standing lamp Front Desk 1 Task chair 2 Filing cabinets – 2 drawer 1 Cordless phone 1 High front concierge desk Maintenance Shop 1 Commercial carpet cleaner 1 Vacuum 1 Shop vac 5 gln Pool Area Units 2.5 cbft. refrigerators 4 5.8 cbft. refrigerators 33 Stove/oven Table top microwave 33 Full size hotpoint refrigerators 33 Stackable washer/dryer sets MIA 182,706,175 TOTB Miami LLC Personal Property Inventory 9/01/11 Quantity Description Comments/Serial # Model #1 1 42” Television 1 Sofa 1 Leather chair with ottoman 1 Leather ottoman 4 Wall Décor 1 Full bed with Heard Board 1 Coffee table 2 Nightstands 1 Dining table with 4 chairs 2 Standing lamps 2 Patio chairs 1 Dresser Office 4 Desks with task chairs 6 Guest chairs 2 Desk top computers 2 4 drawer filing cabinets 2 2 drawer filing cabinets 1 All-in-One office machine 1 Large wall art 1 Printer Maintenance Shop 1 Desk top computer 1 Printer 1 Desk 2 Chairs 1 Kenetic air pump 1 Snake 1 Step ladder 1 Key cutter 1 Bench grinder 1 Honeywell Air Purifier 1 Dehumidifier 1 Carpet cleaner 1 Vacuum 1 Shop vac 1 Milwauker saw Pool Area Units 2.5 cbft. Refrigerators 4 5.8 cbft. Refrigerators 33 Stove/oven Table top microwaves 33 Full size hotpoint refrigerators 33 Stackable washer/dryer sets MIA 182,706,175 EXHIBIT “F” Individual Purchase Prices for each of the Parcels of the Property Treasures II Property… $ Treasures III Property… $ Apartment Property… $ Unimproved Lots… $ Personal Property… $ Total Purchase Price… $45,500,000 [A replacement Exhibit F acceptable to Buyer is to be provided by Buyer prior to Closing] MIA 182,706,175 EXHIBIT “G” List of Service Contracts None MIA 182,706,175 EXHIBIT ‘H’ Current Rent Roll Rent Roll with Lease Charges Treasures on the Bay 169/166,739 (totb) As Of 07/31/2012 Month Year 07/2012 Unit Unit Type Unit Resident Name Market Charge Amount Resident Other Move In Lease Move Out Balance Sq Ft Rent Code Deposit Deposit Expiration Current/Notice/Vacant Residents 2-01E toc1 t0051433 *** rent 8/27/2011 8/26/2012 9/1/2012 Total 2-01K tob2 t0051434 *** conc/dis -50.00 10/1/2011 9/30/2013 rent Total 2-01N tob1 t0057689 *** rent 4/25/2012 4/24/2013 Total 2-02E toc1 t0051436 *** rent 3/1/2011 2/28/2013 12/1/2012 Total 2-03E toc1 t0051437 *** rent 4/5/2011 12/31/2012 emplcred -899.00 Total 2-03M tob1 t0051438 *** rent 4/1/2011 3/31/2013 Total 2-04E toc1 t0051439 *** rent 4/13/2011 4/30/2013 Total MIA 182,706,175 *** Confidential information omitted and filed separately with the Securities and Exchange Commission pursuant to a confidential treatment request. 2-05E toc1 t0051440 *** rent 4/1/2011 3/31/2013 Total 2-06E toc1 t0051441 *** rent 3/1/2011 2/28/2013 Total 2-07E toc1 t0052205 *** rent 2/16/2012 2/15/2013 Total 2-07N tob1 t0052108 *** rent 12/12/2011 12/11/2012 12/12/2012 conc/dis -100.00 Total 2-07S toa1 t0051444 *** rent 6/28/2011 6/30/2013 renewal -50.00 Total 2-08E toc1 t0051445 *** rent 6/9/2011 6/30/2013 -64.00 Total 2-09E toc1 t0051446 *** rent 2/28/2011 2/28/2013 Total 2-10E toc1 t0051447 *** rent 4/30/2011 4/30/2013 -8.00 Total 3-01A tob5 t0051448 *** rent 6/4/2011 5/31/2013 Total 3-01B toa2 t0051449 *** rent 8/20/2011 8/31/2013 Total *** Confidential information omitted and filed separately with the Securities and Exchange Commission pursuant to a confidential treatment request. 3-01C toa2 t0051450 *** rent 7/2/2011 6/30/2013 -25.00 conc/dis -75.00 Total 3-01E tob5 t0051451 *** rent 7/1/2011 6/30/2013 Total 3-01F tob4 t0051452 *** conc/dis -200.00 6/7/2011 6/6/2012 rent Total 3-01G toa2 t0051453 *** rent 11/1/2011 10/31/2012 12/1/2012 renewal -100.00 Total 3-01H toa2 t0051454 *** rent 5/4/2011 5/31/2013 renewal -120.00 Total 3-01J toa2 t0058594 *** rent 5/19/2012 5/18/2013 conc/dis -177.00 Total 3-01N toa2 t0051456 *** rent 4/1/2011 3/31/2013 conc/dis -100.00 Total 3-01O toa2 t0051457 *** rent 11/8/2011 11/30/2013 -25.00 conc/dis -100.00 Total 3-01P tob3 t0051458 *** rent 7/5/2011 2/28/2013 rsvccred -700.00 *** Confidential information omitted and filed separately with the Securities and Exchange Commission pursuant to a confidential treatment request. Total 3-01S toa2 t0051459 *** conc/dis -50.00 10/4/2011 10/3/2012 10/4/2012 rent Total 3-01T toa2 t0051460 *** rent 5/1/2011 4/30/2013 -10.00 Total 3-01U toa2 t0051461 *** model -1,450.00 2/1/2010 1/31/2013 rent Total 3-02A tob5 t0051462 *** rent 1/31/2011 12/31/2012 emplreqd -1,950.00 Total 3-02B toa2 t0051463 *** rent 11/7/2011 11/6/2012 11/6/2012 conc/dis -50.00 Total 3-02C toa2 t0057318 *** rent 3/27/2012 3/23/2013 conc/dis -150.00 Total 3-02D toa2 t0051465 *** conc/dis -100.00 10/1/2011 9/30/2012 10/1/2012 rent Total 3-02E tob5 t0051466 *** rent 12/26/2010 12/31/2012 -1,650.00 conc/dis -200.00 Total *** Confidential information omitted and filed separately with the Securities and Exchange Commission pursuant to a confidential treatment request. 3-02G toa2 t0051467 *** rent 4/1/2011 3/31/2013 Total 3-02H toa2 t0051468 *** rent 2/11/2011 2/28/2013 Total 3-02K toc2 t0058019 *** rent 6/1/2012 5/31/2013 -19,500.00 conc/dis -76.00 Total 3-02O toa2 t0051470 *** rent 11/2/2011 11/1/2012 conc/dis -50.00 Total 3-02P tob3 t0058629 *** rent 5/22/2012 5/21/2013 Total 3-02R tob5 t0051472 *** rent 5/31/2011 5/31/2013 renewal -25.00 Total 3-02S toa2 t0051473 *** rent 5/20/2011 5/31/2013 -16.00 Total 3-02T toa2 t0051474 *** rent 6/1/2011 5/31/2013 Total 3-03A tob5 t0051475 *** rent 3/1/2011 2/29/2012 11/1/2012 mtom Total *** Confidential information omitted and filed separately with the Securities and Exchange Commission pursuant to a confidential treatment request. 3-03B toa2 t0057714 *** rent 4/11/2012 4/10/2013 11/2/2012 Total 3-03C toa2 t0051477 *** rent 7/21/2011 7/31/2013 Total 3-03F tob4 t0051478 *** conc/dis -150.00 8/1/2011 7/31/2013 rent Total 3-03G toa2 t0057498 *** rent 3/31/2012 3/30/2013 10/1/2012 conc/dis -150.00 Total 3-03J toa2 t0061062 *** rent 7/25/2012 7/24/2013 conc/dis -177.00 Total 3-03K toc2 t0051481 *** conc/dis -175.00 8/1/2011 7/31/2013 rent Total 3-03M toa2 t0051482 *** rent 11/21/2011 11/20/2012 -300.00 conc/dis -100.00 Total 3-03N toa2 t0051483 *** rent 3/9/2011 3/31/2013 -50.00 Total 3-03O toa2 t0057054 *** rent 3/20/2012 3/19/2013 conc/dis -150.00 Total *** Confidential information omitted and filed separately with the Securities and Exchange Commission pursuant to a confidential treatment request. 3-03P tob3 t0057827 *** rent 4/28/2012 4/27/2013 conc/dis -100.00 Total 3-03R tob5 t0051486 *** rent 12/1/2010 11/30/2013 renewal -50.00 Total 3-03S toa2 t0058677 *** rent 6/15/2012 6/14/2013 Total 3-03T toa2 t0051488 *** rent 6/1/2011 5/31/2013 Total 3-03U toa2 t0051489 *** rent 11/1/2011 10/31/2012 renewal -75.00 Total 3-04A tob5 t0051490 *** rent 2/15/2011 2/28/2013 renewal -25.00 Total 3-04B toa2 t0051491 *** rent 2/23/2011 2/28/2013 conc/dis -25.00 Total 3-04C toa2 t0051492 *** rent 11/1/2011 10/31/2013 renewal -75.00 Total 3-04D toa2 t0051493 *** rent 7/1/2011 6/30/2013 *** Confidential information omitted and filed separately with the Securities and Exchange Commission pursuant to a confidential treatment request. Total 3-04E tob5 t0051494 *** rent 4/1/2011 3/31/2013 conc/dis -50.00 Total 3-04F tob4 t0051495 *** rent 3/5/2011 3/31/2013 conc/dis -115.00 Total 3-04G toa2 t0060739 *** rent 7/13/2012 7/12/2013 conc/dis -177.00 Total 3-04H toa2 t0051497 *** conc/dis -100.00 7/21/2011 7/30/2012 8/1/2012 rent Total 3-04J toa2 t0058758 *** rent 5/24/2012 5/23/2013 conc/dis -177.00 Total 3-04K toc2 t0051499 *** rent 11/1/2010 8/31/2013 Total 3-04P tob3 t0051500 *** rent 5/23/2011 5/31/2013 Total 3-04R tob5 t0051501 *** rent 7/1/2011 6/30/2013 Total 3-04T toa2 t0051502 *** rent 3/1/2011 2/28/2013 *** Confidential information omitted and filed separately with the Securities and Exchange Commission pursuant to a confidential treatment request. Total 3-04U toa2 t0051503 *** rent 3/1/2011 2/28/2013 Total 3-05A tob5 t0052206 *** rent 1/20/2012 1/19/2013 conc/dis -50.00 Total 3-05B toa2 t0051505 *** rent 4/2/2011 3/31/2013 Total 3-05C toa2 t0057990 *** rent 4/30/2012 4/29/2013 conc/dis -50.00 Total 3-05D toa2 t0051507 *** rent 12/7/2010 12/31/2012 renewal -50.00 Total 3-05E tob5 t0051508 *** rent 4/25/2011 4/30/2013 Total 3-05F tob4 t0061126 *** rent 7/30/2012 7/29/2013 -700.00 conc/dis -127.00 Total 3-05G toa2 t0057316 *** rent 3/31/2012 3/30/2013 conc/dis -150.00 Total 3-05H toa2 t0051511 *** conc/dis -100.00 12/1/2010 11/30/2013 *** Confidential information omitted and filed separately with the Securities and Exchange Commission pursuant to a confidential treatment request. rent Total 3-05J toa2 t0051512 *** conc/dis -100.00 7/11/2011 7/31/2013 -1,320.00 rent Total 3-05K toc2 t0051513 *** rent 11/8/2011 11/7/2012 12/1/2012 conc/dis -100.00 Total 3-05M toa2 t0051514 *** conc/dis -100.00 7/31/2011 7/31/2013 rent Total 3-05N toa2 t0051515 *** conc/dis -100.00 8/6/2011 8/31/2013 rent Total 3-05O toa2 t0051516 *** rent 6/1/2011 5/31/2013 -60.00 renewal -100.00 Total 3-05P tob3 t0051517 *** conc/dis -150.00 10/1/2011 9/30/2012 10/1/2012 rent Total 3-05R tob5 t0051518 *** rent 6/1/2011 5/31/2013 renewal -50.00 Total 3-05S toa2 t0051519 *** renewal -75.00 9/1/2011 8/30/2012 -20.00 *** Confidential information omitted and filed separately with the Securities and Exchange Commission pursuant to a confidential treatment request. rent Total 3-05T toa2 t0051520 *** rent 6/1/2011 5/31/2013 Total 3-05U toa2 t0051521 *** rent 8/1/2011 7/31/2013 Total 3-06B toa2 t0051522 *** rent 5/4/2011 5/31/2013 -50.00 Total 3-06C toa2 t0051523 *** rent 7/1/2011 6/30/2013 Total 3-06E tob5 t0051524 *** rent 1/7/2011 1/31/2013 Total 3-06F tob4 t0060776 *** rent 7/20/2012 7/19/2013 -113.32 conc/dis -77.00 Total 3-06G toa2 t0051526 *** rent 1/15/2011 1/31/2013 Total 3-06J toa2 t0061055 *** rent 7/24/2012 7/23/2013 -1,300.00 conc/dis -177.00 Total 3-06K toc2 t0051528 *** conc/dis -200.00 8/1/2011 7/31/2013 rent Total *** Confidential information omitted and filed separately with the Securities and Exchange Commission pursuant to a confidential treatment request. 3-06M toa2 t0051529 *** rent 3/1/2011 2/28/2013 Total 3-06O toa2 t0051530 *** conc/dis -150.00 11/1/2010 11/30/2012 12/1/2012 rent Total 3-06P tob3 t0051531 *** rent 11/1/2011 10/31/2013 conc/dis -100.00 Total 3-06R tob5 t0051532 *** rent 5/1/2011 4/30/2013 conc/dis -50.00 Total 3-06S toa2 t0058281 *** rent 5/1/2012 4/30/2013 Total 3-06T toa2 t0051534 *** conc/dis -25.00 11/16/2011 11/15/2012 rent Total 3-06U toa2 t0052097 *** rent 12/19/2011 12/18/2012 conc/dis -50.00 Total 3-07A tob5 t0051536 *** rent 2/7/2010 2/28/2013 Total 3-07B toa2 t0051537 *** conc/dis -50.00 10/31/2010 11/30/2013 rent *** Confidential information omitted and filed separately with the Securities and Exchange Commission pursuant to a confidential treatment request. Total 3-07C toa2 t0058264 *** rent 5/12/2012 5/11/2013 10/1/2012 Total 3-07E tob5 t0051539 *** rent 2/1/2010 1/31/2013 renewal -25.00 Total 3-07F tob4 t0051540 *** rent 6/1/2011 5/31/2013 Total 3-07G toa2 t0054284 *** rent 1/31/2012 1/30/2013 2/1/2013 conc/dis -150.00 Total 3-07K toc2 t0056970 *** rent 4/7/2012 4/6/2013 conc/dis -49.00 Total 3-07M toa2 t0057228 *** rent 3/26/2012 3/25/2013 conc/dis -150.00 Total 3-07O toa2 t0061143 *** rent 7/31/2012 7/30/2013 conc/dis -77.00 Total 3-07P tob3 t0051545 *** conc/dis -125.00 11/1/2011 10/31/2013 rent Total *** Confidential information omitted and filed separately with the Securities and Exchange Commission pursuant to a confidential treatment request. 3-07R tob5 t0051546 *** rent 8/1/2011 2/29/2012 8/1/2012 mtom Total 3-07S toa2 t0051547 *** conc/dis -50.00 10/21/2011 10/31/2013 rent Total 3-07T toa2 t0058590 *** rent 5/21/2012 5/20/2014 Total 3-07U toa2 t0051549 *** rent 8/1/2011 7/31/2013 Total 3-08A tob5 t0051550 *** rent 11/3/2011 10/31/2013 conc/dis -50.00 Total 3-08B toa2 t0056439 *** rent 3/9/2012 3/8/2013 -6,124.06 conc/dis -100.00 Total 3-08D toa2 t0051552 *** rent 9/19/2011 9/30/2013 -1,450.00 Total 3-08E tob5 t0053463 *** rent 1/13/2012 1/12/2013 Total 3-08F tob4 t0051554 *** rent 4/1/2011 3/31/2013 conc/dis -100.00 Total *** Confidential information omitted and filed separately with the Securities and Exchange Commission pursuant to a confidential treatment request. 3-08G toa2 t0051555 *** rent 11/2/2011 11/1/2012 10/1/2012 conc/dis -50.00 Total 3-08H toa2 t0051556 *** rent 1/15/2010 1/31/2013 Total 3-08J toa2 t0051557 *** rent 12/30/2010 12/31/2012 2/1/2013 renewal -150.00 Total 3-08K toc2 t0051558 *** rent 9/1/2011 8/31/2013 Total 3-08M toa2 t0057338 *** rent 3/30/2012 3/31/2013 conc/dis -150.00 Total 3-08N toa2 t0051560 *** rent 11/26/2010 12/31/2012 renewal -100.00 Total 3-08O toa2 t0052089 *** rent 12/1/2011 11/30/2012 -1,350.00 conc/dis -50.00 Total 3-08P tob3 t0051562 *** conc/dis -75.00 10/1/2011 9/30/2013 rent Total 3-08R tob5 t0051563 *** rent 12/30/2010 1/31/2013 Total *** Confidential information omitted and filed separately with the Securities and Exchange Commission pursuant to a confidential treatment request. 3-08S toa2 t0051564 *** rent 7/4/2011 7/31/2013 Total 3-08T toa2 t0051565 *** rent 7/20/2011 7/19/2012 Total 3-08U toa2 t0053700 *** rent 2/1/2012 1/31/2013 Total 3-09A tob5 t0051567 *** rent 4/1/2011 3/31/2013 renewal -25.00 Total 3-09B toa2 t0051568 *** conc/dis -50.00 10/27/2011 10/31/2013 rent Total 3-09C toa2 t0052137 *** rent 1/6/2012 1/5/2013 conc/dis -50.00 Total 3-09D toa2 t0051570 *** rent 2/1/2011 1/31/2013 renewal -25.00 Total 3-09E tob5 t0051571 *** conc/dis -125.00 10/1/2011 9/30/2013 -125.00 rent Total 3-09F tob4 t0057656 *** rent 4/30/2012 4/30/2013 conc/dis -50.00 *** Confidential information omitted and filed separately with the Securities and Exchange Commission pursuant to a confidential treatment request. Total 3-09G toa2 t0055100 *** rent 3/1/2012 2/28/2013 conc/dis -100.00 Total 3-09J toa2 t0055034 *** rent 2/12/2012 2/11/2013 -73.00 conc/dis -150.00 Total 3-09K toc2 t0051575 *** conc/dis -100.00 9/26/2011 9/30/2013 rent Total 3-09M toa2 t0051576 *** rent 11/29/2011 11/28/2012 1/1/2013 conc/dis -50.00 Total 3-09N toa2 t0058340 *** rent 5/11/2012 5/10/2013 -1,350.00 conc/dis -127.00 Total 3-09O toa2 t0051578 *** conc/dis -100.00 12/1/2010 11/30/2012 rent Total 3-09P tob3 t0051579 *** conc/dis -100.00 9/1/2011 8/31/2012 9/3/2012 -850.00 rent Total 3-09R tob5 t0056634 *** rent 2/28/2012 2/27/2013 Total *** Confidential information omitted and filed separately with the Securities and Exchange Commission pursuant to a confidential treatment request. 3-09S toa2 t0051581 *** rent 5/1/2011 4/30/2013 Total 3-09T toa2 t0057289 *** rent 3/24/2012 3/23/2013 -6.00 conc/dis -50.00 Total 3-09U toa2 t0052114 *** rent 12/30/2011 12/31/2013 conc/dis -50.00 Total 3-10A tob5 t0051584 *** conc/dis -100.00 10/1/2011 9/30/2013 rent Total 3-10B toa2 t0052111 *** rent 1/28/2012 1/27/2013 conc/dis -100.00 Total 3-10C toa2 t0051586 *** rent 5/1/2011 4/30/2013 -1,531.00 renewal -25.00 Total 3-10D toa2 t0051587 *** conc/dis -100.00 8/19/2011 3/31/2013 rent Total 3-10E tob5 t0051588 *** rent 11/18/2011 11/30/2013 renewal -25.00 Total *** Confidential information omitted and filed separately with the Securities and Exchange Commission pursuant to a confidential treatment request. 3-10F tob4 t0051589 *** conc/dis -75.00 11/15/2010 11/30/2012 12/7/2012 rent Total 3-10G toa2 t0051590 *** rent 12/13/2010 12/31/2012 renewal -125.00 Total 3-10H toa2 t0058615 *** rent 5/21/2012 5/20/2013 conc/dis -77.00 Total 3-10J toa2 t0051592 *** rent 12/20/2010 12/31/2012 renewal -100.00 Total 3-10K toc2 t0051593 *** rent 10/1/2011 4/30/2013 Total 3-10M toa2 t0054283 *** rent 2/8/2012 2/7/2013 Total 3-10N toa2 t0059812 *** rent 7/7/2012 7/7/2013 11/16/2012 Total 3-10O toa2 t0051596 *** rent 11/22/2011 11/21/2012 conc/dis -75.00 Total 3-10P tob3 t0057008 *** rent 3/30/2012 3/29/2013 conc/dis -50.00 Total *** Confidential information omitted and filed separately with the Securities and Exchange Commission pursuant to a confidential treatment request. 3-10R tob5 t0051598 *** conc/dis -150.00 10/1/2011 9/30/2013 -60.00 rent Total 3-10S toa2 t0058685 *** rent 7/20/2012 7/19/2013 -1,550.00 Total 3-10T toa2 t0051600 *** rent 4/1/2011 3/31/2013 Total 3-10U toa2 t0051601 *** conc/dis -50.00 10/31/2011 10/30/2012 11/1/2012 rent Total Future Residents/Applicants 3-01F tob4 t0061180 *** 8/7/2012 8/6/2013 11/1/2012 Total 3-09O toa2 t0061076 *** 8/20/2012 8/19/2013 Total Total Treasures on the Bay 169/166,739(totb) -36,935.38 Summary Groups Square Market Actual Security Other # Of % Unit % Sqft Balance Footage Rent Rent Deposit Deposits Units Occupancy Occupied Current/Notice/Vacant Residents 0 -36,935.38 Future Residents/Applicants 0 0 0 0 Occupied Units Total Non Rev Units 0 0 0 0 0 Total Vacant Units 0 0 0 0 0 *** Confidential information omitted and filed separately with the Securities and Exchange Commission pursuant to a confidential treatment request. Totals: 0 -36,935.38 Summary of Charges by Charge Code (Current/Notice Residents Only) Charge Code Amount rent conc/dis -8,085.00 emplcred -899 renewal -1,395.00 rsvccred -700 model -1,450.00 emplreqd -1,950.00 mtom Total *** Confidential information omitted and filed separately with the Securities and Exchange Commission pursuant to a confidential treatment request. EXHIBIT "I" Seller Management Agreements Association Financial Services™ Community Association Collection Service™ (CACS™) for Condominium and Homeowners Associations By and between: Treasures on the Bay III Condominium Association, Inc., and Association Financial Services, L.C., FEI or Document Number 261639629, signed 8/6/12/11, pages 9 of 9 Association Financial Services™ Accounts Receivable Plus™ By and between: Treasures on the Bay III Condominium Association, Inc., and Association Financial Services, L.C., FEI or Document Number 261639629, signed 8/6/12/11, pages 7 of 7 Treasures on the Bay III Condominium Association, Inc. North Bay Village, Florida Condominium Property Management Contract By and between: Treasures on the Bay III Condominium Association, Inc., and International Realty Management, Ltd., signed 4/1/11, pages 7 of 7, including Exhibit B Treasures on the Bay Master Association, Inc. North Bay Village, Florida Association Property Management Contract By and between: Treasures on the Bay Master Association, Inc., and International Realty Management, LLC, signed 6/8/12, pages 8 of 8, including Exhibits A & B Management Agreement By and between: TOTB Miami, LLC and International Realty Management, Ltd., signed 2/2/11, pages 20 of 20, including Exhibits A & B (missing) EXHIBIT “J” Pending Litigation There is no pending litigation except for the litigation with respect to the Reserved Claims described in Exhibit M. EXHIBIT “K” Notice of Violations None EXHIBIT “L” Brokerage Commissions Due or To Become Due – Tenant Leases NONE EXHIBIT M RESERVED CLAIMS Pursuant to paragraph 40 of the Agreement, the Buyer and Seller hereby stipulate and agree that the Seller is a party to certain pending legal actions wherein Seller is asserting claims to certain monies held in escrow by Becker & Poliakoff, P.A. (the “Reserved Claims”).Buyer and Seller further stipulate and agree that Seller shall retain all rights in, to and under the Reserved Claims at the trial and all appellate levels, irrespective of whether a Reserved Claim is currently the subject of appeal or may become the subject of an appeal in the future. The Reserved Claims are as follows: 1. Deposits by Nidia Rujana ($40,201.40), Daniel McElheran ($50,606.80), Hermaj Ramdath ($60,068.70) and Millinium USA ($40,431.40) (collectively the “Purchasers”), along with all accrued interest, relating to purchase agreements entered into between Purchasers and KMC/EC II, LLC regarding the purchase of Units 10T, 3A, 8E and 10C, respectively, at Treasures on the Bay III.The deposit amounts are derived from Becker & Poliakoff’s Response to Garnishor’s Request for Production which was filed in Case No. 07-14214-CA-01 and bears a Certificate of Service date of January 13, 2012. Purchasers failed to close on Units 10T, 3A, 8E and 10C, respectively. The deposits are being litigated in case number 3 below.Based on the pleadings to date, certain Purchasers, TOTB Miami, LLC (“TOTB Miami”) and South Florida Coastal Electric, Inc. (“SFCE”) claim entitlement to these funds. 2. Tax escrows funds for Building III at Treasures on the Bay in the amount of $160,460.00, along with all accrued interest.The foregoing amount is derived from Becker & Poliakoff’s Response to Garnishor’s Request for Production which was filed in Case No. 07-14214-CA-01 and bears a Certificate of Service date of January 13, 2012. The tax escrow funds are being litigated in case numbers 1, 2 and 3 below.Based on the pleadings to date, TOTB Miami and SFCE claim entitlement to these funds. 3. Tax escrows funds for Building II at Treasures on the Bay in the amount of $8,364.62. along with all accrued interest.The foregoing amount is derived from Becker & Poliakoff’s Response to Garnishor’s Request for Production which was filed in Case No. 07-14214-CA-01 and bears a Certificate of Service date of January 13, 2012. SLK _TAM: #1521936v1 MIA 182,710,156 MIA 182,722,878 The tax escrow funds are being litigated in case number 1, 2 and 3 below.Based on the pleadings to date, TOTB Miami and SFCE claim entitlement to these funds. 4. Lien escrow funds in the amount of $35,126.24, along with all accrued interest.The foregoing amount is derived from Becker & Poliakoff’s Response to Garnishor’s Request for Production which was filed in Case No. 07-14214-CA-01 and bears a Certificate of Service date of January 13, 2012. The lien escrow funds are being litigated in case number 1, 2 and 3 below.Based on the pleadings to date, TOTB Miami and SFCE claim entitlement to these funds. 5. Uncashed settlement check(s) payable to KMC/EC II, LLC in the amount of $11,150.70 pursuant to a settlement agreement between KMC/EC II, LLC and Hector Garcia.The foregoing amount is derived from Becker & Poliakoff’s Response to Garnishor’s Request for Production which was filed in Case No. 07-14214-CA-01 and bears a Certificate of Service date of January 13, 2012. The settlement check issue is being litigated in case numbers 1, 2 and 3 below.Based on the pleadings to date, TOTB Miami and SFCE claim entitlement to these funds. 6. Deposit by John St. John relating to the purchase agreement entered into between John St. John and KMC/EC II, LLC regarding the purchase of Unit 4P at Treasures on the Bay III in the amount of $418,000.00, along with all accrued interest. It is the position of TOTB Miami that John St. John closed on Unit 4P or otherwise failed to comply with conditions precedent to terminate the purchase agreement.However, the trial court in Russell B. Juckett, Jr., as Personal Representative of the Estate of John St. John v. KMC/EC II, LLC et al., Case Number 2007-27666-CA-05, in the Eleventh Judicial Circuit, in and for Miami-Dade County, Florida disagreed with TOTB Miami’s position and entered summary judgment in favor of Russell B. Juckett, Jr., as Personal Representative of the Estate of John St. John.Prior to TOTB Miami appearing in the aforementioned case, the court entered an order directing Becker & Poliakoff, P.A. to disburse $418,000.00 to the trust account of the attorney representing Russell B. Juckett, Jr., as Personal Representative of the Estate of John St. John.The trial court further ordered Becker & Poliakoff, P.A. to disburse the remaining balance of the John St. John escrow funds in the court registry.Becker & Poliakoff, P.A. disbursed $68,864.28 in the court registry and paid a deposit fee in the amount of $1,040.46. TOTB Miami has filed an appeal, Case No. 3D12-1666, Third District Court of Appeals.Unit 4P at Treasures on the Bay III may ultimately be determined to be owned by the Estate of John St. John in the event TOTB Miami prevails in the litigation including, but not limited to, Case No. 3D12-1666. SLK _TAM: #1521936v1 MIA 182,710,156 MIA 182,722,878 The deposit is being litigated in case number 4 below.Based on the pleadings to date, the Estate of John St. John, TOTB Miami and SFCE claim entitlement to these funds. If this matter is not resolved at the close of escrow, TOTB Miami will assign its rights to this case to the Buyer.Should the Buyer elect to pursue this matter and prevails, TOTB Miami will be entitled to 30% of any proceeds received in this matter after Buyer's attorneys' fees related to this matter are deducted.If the Buyer elects not to pursue the matter, the case will be dismissed and TOTB Miami will forfeit any interest it has in the matter. 7. Deposits by Celia M. Duarte and Wilmer Garcia relating to the purchase agreement entered into between Celia M. Duarte and Wilmer Garcia and KMC/EC II, LLC regarding the purchase of Unit 7T at Treasures on the Bay III in the amount of $41,340.00, along with all accrued interest. Celia M. Duarte and Wilmer Garcia failed to close on Unit 7T. The deposit is being litigated in case number 5 below.Based on the pleadings to date, Celia M. Duarte, Wilmer Garcia and TOTB Miami claim entitlement to these funds. The Reserved Claims are being litigated in the following cases: 1. Titan Capital Florida, LLC, et al., v KMC/EC II, LLC, et. al., Case Number 2008-0201 15-CA-01, in the Eleventh Judicial Circuit, in and for Miami-Dade County, Florida (the “Titan Litigation”). 2. South Florida Coastal Electric, Inc. v KMC/EC II, LLC et al., Case Number 2007-142214-CA-01, in the Eleventh Judicial Circuit, in and for Miami-Dade County, Florida (the “SFCE Litigation”). 3. Becker & Poliakoff, P.A. v. TOTB Miami, LLC et al., Case Number 2007-36522-CA-01, in the Eleventh Judicial Circuit, in and for Miami-Dade County, Florida (the “Becker & Poliakoff Litigation”). 4. Russell B. Juckett, Jr., as Personal Representative of the Estate of John St. John v. KMC/EC II, LLC et al., Case Number 2007-27666-CA-05, in the Eleventh Judicial Circuit, in and for Miami-Dade County, Florida and Case No. 3D12-1666, Third District Court of Appeals (the “Juckett Litigation”). 5. Celia M. Duarte and Wilmer Garcia v. KMC/EC II, LLC, Case Number 2010-21762-CA-15, in the Eleventh Judicial Circuit, in and for Miami- Dade County, Florida (the “Duarte Litigation”). SLK _TAM: #1521936v1 MIA 182,710,156 MIA 182,722,878 Notwithstanding anything herein or in the Agreement to the contrary, the Property shall be conveyed to Seller without any claims or rights arising from any prior purchase agreements, including any purchase agreements which are the subject of the litigation regarding the Reserve Claims described above. On or before Closing, it shall be the responsibility of Seller to satisfy the Title company, by indemnification, litigation settlement or otherwise, sufficient to eliminate any exception in the title policy to be obtained by Buyer arising from or related to any prior purchase agreements or the litigation in connection with the Reserved Claims. In addition, without limiting the foregoing, on or before Closing, Seller shall settle or dismiss the appellate action described in item 6 above so that at Closing Buyer will obtain title to Unit 4P at Treasures on the Bay III free and clear of any claims or exceptions resulting from the matters described in item 6 SLK _TAM: #1521936v1 MIA 182,710,156 MIA 182,722,878
